Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 1 of 129 PageID: 294



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY




 UNITED STATES OF AMERICA,                Case No. 3:19-cr-00029-AET

                    vs.
                                          Oral Argument Requested
 GEORGE GILMORE,

                    Defendant.




           MEMORANDUM OF LAW (1) IN SUPPORT OF DEFENDANT’S
       CROSS-MOTION TO EXCLUDE EVIDENCE OF THE DETAILS OF HIS
      PERSONAL EXPENDITURES OR, IF SUCH EVIDENCE IS PERMITTED,
      (2) IN OPPOSITION TO THE GOVERNMENT’S MOTION TO EXCLUDE
              THE EXPERT TESTIMONY OF STEVEN SIMRING, M.D.




                                     MARINO, TORTORELLA & BOYLE, P.C.
                                     437 Southern Boulevard
                                     Chatham, New Jersey 07928-1488
                                     (973) 824-9300
                                     Attorneys for Defendant George Gilmore


On the Brief:

      Kevin H. Marino, Esq.
      John D. Tortorella, Esq.
      John A. Boyle, Esq.
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 2 of 129 PageID: 295




                                                     TABLE OF CONTENTS

                                                                                                                                            Page
TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

LEGAL ARGUMENT .....................................................................................................................5

I.          THE COURT SHOULD PRECLUDE THE GOVERNMENT FROM
            INTRODUCING EVIDENCE OF THE DETAILS OF GILMORE’S PERSONAL
            EXPENDITURES. ...............................................................................................................5

      A. Evidence Regarding The Details Of Gilmore’s Personal Expenditures Is Not
         Relevant Under Federal Rule Of Evidence 401. ..................................................................6

      B. The Court Should Exclude Evidence Regarding The Details Of Gilmore’s
         Personal Expenditures Under Federal Rule Of Evidence 403. .............................................9

II.         IF THE COURT DEEMS EVIDENCE OF THE DETAILS OF GILMORE’S
            PERSONAL EXPENSES ADMISSIBLE, DR. SIMRING’S TESTIMONY IS
            LIKEWISE ADMISSIBLE BECAUSE IT IS PROBATIVE TO NEGATE THE
            MENS REA ELEMENT OF A SPECIFIC INTENT CRIME. ...........................................10

      A. Expert Psychiatric Testimony Of A Defendant’s Mental Disorder Is Admissible If
         It Is Probative To Negate The Mens Rea Element Of A Specific Intent Crime. ................10

      B. Dr. Simring’s Testimony Is Probative To Negate The Mens Rea Element Of
         Willful Evasion Of Payment Of Taxes Because It Tends To Show That Gilmore
         Did Not Intend To Evade Payment Of Taxes Or Willfully Engage In Affirmative
         Acts To Further That Intent. ...............................................................................................13

           1.      The Mens Rea Element For Willful Evasion Of Payment Of Taxes Requires More
                   Than Simply An Intent Not To Pay One’s Taxes. .................................................... 13

           2.      Dr. Simring’s Testimony Will Tend To Show That Gilmore Did Not Intend To
                   Evade Taxes Or Willfully Engage In Acts To Further That Intent. .......................... 15

      C. The Court Should Reject The Government’s Secondary Attacks On Dr. Simring’s
         Proposed Testimony. ..........................................................................................................20

           1.      To Be Admissible, Dr. Simring’s Testimony Need Only Be Relevant To Negating
                   Mens Rea As To One Of The Specific Intent Crimes With Which Gilmore Is
                   Charge. ...................................................................................................................... 20

           2.      Dr. Simring’s Opinions Are Not Based On Incorrect Factual Assumptions. ........... 21



                                                                         i
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 3 of 129 PageID: 296



         3.      The Government’s Belief That Dr. Simring’s Expert Opinion Is Wrong Is Not A
                 Basis To Preclude His Testimony. ............................................................................ 23

         4.      Dr. Simring’s Purported Reliance On Hearsay Is Not A Basis To Exclude His
                 Testimony. ................................................................................................................ 23

CONCLUSION ..............................................................................................................................24




                                                                     ii
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 4 of 129 PageID: 297



                                               TABLE OF AUTHORITIES
Cases
Carter v. Hewitt,
  617 F.2d 961 (3d Cir. 1980) ....................................................................................................... 9

Daubert v. Merrill Dow Pharmaceuticals, Inc.,
  509 U.S. 579 (1993) .................................................................................................................. 22

John McShain, Inc. v. Cessna Aircraft Co.,
  563 F.2d 632 (3d Cir. 1977) ....................................................................................................... 9

Johnson v. Duffy,
  855 F. Supp. 2d 311 (M.D. Pa. 2012) ....................................................................................... 22

Krys v. Aaron,
  112 F. Supp. 3d 181 (D.N.J. 2015) ........................................................................................... 22

Sansone v. United States,
  380 U.S. 343 1004 (1965) ........................................................................................................... 3

Spies v. United States,
  317 U.S. 492 (1943) .............................................................................................................. 7, 21

Stecyk v. Bell Helicopter Textron, Inc.,
  295 F.3d 408 (3d Cir. 2002) ..................................................................................................... 22

United States v. Baxt,
  74 F. Supp. 2d 436 (D.N.J. 1999) ................................................................................. 11, 13, 21

United States v. LiButti,
  No. 92-611, 1994 U.S. Dist. LEXIS 19913 (D.N.J. Feb. 8, 1994) .................................... passim

United States v. McGill,
  964 F. 2d 222 (3d Cir. 1992) ............................................................................................ 3, 6, 14

United States v. Mister,
  553 F. Supp. 2d 377 (D.N.J. 2008) ............................................................................... 11, 13, 21

United States v. Pohlot,
  827 F.2d 889 (3d Cir. 1987) ......................................................................................... 10, 11, 21

United States v. Scholl,
  166 F.3d 964 (9th Cir. 1999) .................................................................................................... 18

United States v. Shorter,
  618 F. Supp. 255 (D.D.C.1985) ................................................................................................ 18




                                                                    iii
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 5 of 129 PageID: 298



Statutes
26 U.S.C. § 7201 .................................................................................................................... passim

26 U.S.C. § 7203 ..................................................................................................................... 11, 19

Insanity Defense Reform Act,
  18 U.S.C. § 17 ..................................................................................................................... 10, 11

Rules
Fed. R. Evid. 401 ................................................................................................................... passim

Fed. R. Evid. 403 ................................................................................................................... passim

Fed. R. Evid. 702 .................................................................................................................... 13, 21

Fed. R. Evid. 703 .......................................................................................................................... 24

Other Authorities
1 J. Weinstein & M. Berger, Weinstein’s Evidence ¶ 403(03) (1978) ........................................... 9

3d Cir. Model Jury Instructions, § 6.26.7201-3 ............................................................................ 15




                                                                      iv
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 6 of 129 PageID: 299



                                PRELIMINARY STATEMENT

       Defendant, George Gilmore (“Gilmore”), respectfully submits this memorandum of law in

support of his cross-motion to exclude evidence of the details of his personal expenditures or, if

that cross-motion is denied, in opposition to the Government’s motion to exclude the testimony of

Steven Simring, M.D.

       Taken in tandem with its trial exhibit list and the evidence it placed before the grand jury,

the Government’s motion to exclude Dr. Simring’s testimony reveals its intention to convince the

jury to convict Gilmore of willfully evading payment of his taxes by simultaneously (1) painting

him as a greedy materialist who accumulated and retained a hoard of frivolous items while failing

to meet his tax obligations; and (2) preventing him from introducing the expert testimony of a

noted psychiatrist that his accumulation and retention of that hoard are attributable to a diagnosed

hoarding disorder rather than an attempt to evade payment of his taxes. The Government can’t

have it both ways. If (a) the details of Gilmore’s personal spending—hundreds of thousands of

dollars on Lionel model trains, vintage Coca-Cola machines, a slate roof, copper drains, ivory

tusks and the like—are relevant to his alleged intent to evade payment of his income taxes under

Fed. R. Evid. 401 (which they are not); and (b) the probative value of such evidence is not

substantially outweighed by the danger of unfair prejudice, confusing the issues or misleading the

jury under Fed. R. Evid. 403 (which it undeniably is); then (c) expert testimony explaining that

conduct as a symptom of his mental illness rather than willfulness is similarly relevant evidence

of his intent, and also not unfairly prejudicial, confusing or misleading.

       It is well settled that expert psychiatric testimony regarding a criminal defendant’s mental

disorder is admissible if it tends to show the absence of—and thus is probative to negate—the

mens rea element of a specific intent crime. Here, one of the specific intent crimes with which

Gilmore is charged is willful evasion of the payment of income taxes in violation of 26 U.S.C. §
                                                  1
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 7 of 129 PageID: 300



7201. The specific intent required for that offense is two-fold; the Government must prove both

that Gilmore intended to evade payment of his income taxes and that he willfully performed

affirmative acts designed to accomplish that evasion by misleading the Government or concealing

his income. Ignoring that requirement, the Superseding Indictment (the “Indictment”) alleges that

one of Gilmore’s affirmative acts of tax evasion consisted, in whole or in part, of using funds

available to him to make personal purchases and expenditures of the type described above rather

than paying his taxes. To underscore the point, the Indictment highlights some of the expenses the

Government deems particularly egregious, including $380,000 on luxury fixtures for Gilmore’s

home and $520,000 on antiques, artwork and other collectibles, all of which the Government

contends is probative of Gilmore’s intent to evade payment of his taxes. And as its trial exhibit

list confirms, the Government intends to introduce voluminous documentary evidence regarding

such expenditures, undoubtedly on the theory that those documents, and the lengthy testimony that

is sure to accompany them, somehow demonstrate Gilmore’s intent to evade payment of his taxes.

       But if, as the Government contends, evidence detailing Gilmore’s frivolous personal

expenditures is relevant to demonstrating that he intended to evade payment of his income taxes,

Dr. Simring’s expert testimony is relevant to rebut that inference. If the Government is permitted

to execute its plan—to parade a host of witnesses before the jury not only to testify that Gilmore

bought personal items rather than pay his taxes when due, but also to describe the unnecessary and

expensive personal items he purchased and retained—Dr. Simring should in turn be permitted to

explain how Gilmore’s hoarding disorder compelled him to obsessively purchase such artifacts,

artwork and other collectibles; to refuse to part with any of those items, even as his tax obligations

mounted; and to make other expenditures to accommodate his collection mania even as the

Government’s investigation of him unfolded. In that event, Dr. Simring’s expert testimony would



                                                  2
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 8 of 129 PageID: 301



rebut the Government’s purported evidence of criminal intent by explaining why, to a reasonable

degree of medical certainty, Gilmore’s impulsion to make such frivolous purchases was a symptom

of his mental disorder, not evidence of his intent to evade payment of his taxes. In that scenario,

Dr. Simring’s testimony would be probative to negate the Government’s purported proof of

Gilmore’s mens rea, and would thus be admissible.

       But it should not come to that. Expert testimony of Gilmore’s hoarding disorder would be

wholly unnecessary if the Government were precluded, as it should be, from introducing evidence

of the details of his personal purchases—chosen selectively from among his many expenditures in

the relevant tax years—to paint him as an irresponsible scoundrel. The Government and a jury

might find Gilmore’s purchasing choices unpalatable, but wasting money rather than paying one’s

taxes on time is not a crime. By definition, every taxpayer who fails to pay his taxes on time chose

to spend his money on something other than taxes. Yet not all such individuals are guilty of willful

evasion of payment under 26 U.S.C. § 7201. To convict one of that offense the Government must

prove three elements: “1) the existence of a tax deficiency, 2) an affirmative act constituting an

attempt to evade or defeat payment of the tax, and 3) willfulness.” United States v. McGill, 964

F.2d 222, 229 (3d Cir. 1992) (citing Sansone v. United States, 380 U.S. 343, 351 (1965)). The

Government is obviously aware of this, and of the weakness of its proofs—in this “rare” evasion

of payment case—of “[a]ffirmative acts of evasion of payment,” which traditionally consist of

conduct such as “placing assets in the name of others, dealing in currency, causing receipts to be

paid through and in the name of other or causing debts to be paid through and in the name of

others.” McGill, 964 F. 2d at 230. In place of such proofs, the Government hopes to substitute

evidence of Gilmore’s frivolous spending.




                                                 3
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 9 of 129 PageID: 302



       That should not be permitted, which is why Gilmore’s cross-motion asks the Court to

preclude the Government from introducing the details of his personal expenditures (as opposed to

the amount of such expenditures, to which he will stipulate) under Rule 403. Unexplained

evidence that Gilmore’s personal expenses included a host of costly items used in the construction

of his home and large quantities of expensive collectibles, beyond being completely irrelevant to

whether he intended to evade the payment of his taxes, would cast him as an irresponsible

spendthrift. Without an expert’s opinion to offer the jury an alternative explanation for Gilmore’s

conduct, that irrelevant evidence would unfairly prejudice him, creating a risk that the jury would

convict not because the Government proved its case, but because the jurors disdained Gilmore’s

unattractive and unexplained spending habits.

       Permitting evidence of the details of Gilmore’s profligate spending and inscrutable failure

to part with his many possessions or suspend his home construction project would also risk

confusing the issues and misleading the jury by improperly suggesting that it is a crime merely to

spend one’s money on costly personal items rather than to pay one’s taxes, which it is not. Finally,

evidence regarding Gilmore’s personal expenses would create undue delay, waste time, and be

needlessly cumulative, as the Government intends to call numerous witnesses (including a vendor

from California) and introduce thousands of pages of records regarding innumerable expenditures,

none of which Gilmore disputes was personal in nature.

       For the reasons outlined above and amplified below, the Court should grant Gilmore’s

cross-motion to exclude evidence regarding the details of his personal expenditures. In the event

the Court permits the introduction of such irrelevant (and in all events unduly prejudicial,

confusing and misleading) evidence, the Court should deny the Government’s motion to exclude

Dr. Simring’s testimony.



                                                 4
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 10 of 129 PageID: 303



                                      LEGAL ARGUMENT

I.     THE COURT SHOULD PRECLUDE THE GOVERNMENT FROM
       INTRODUCING EVIDENCE OF THE DETAILS OF GILMORE’S
       PERSONAL EXPENDITURES.

       On March 7, 2019, the Government served its list of pre-marked trial exhibits (the “Exhibit

List”) (Exhibit A), together with copies of those exhibits. That Exhibit List, particularly in light

of the testimony presented to the grand jury that indicted Gilmore, reveals the Government’s

intention to devote a large portion of the trial—likely multiple days—to introducing evidence of

specific personal expenditures Gilmore made rather than paying his taxes on time. For example,

the Government’s proposed exhibits include thirty-one photographs of various luxury features

Gilmore installed in his home during its construction, (Ex. A at 5-6 (GX100-GX130)), nearly 700

pages of the records of Paul O’Rorke, the project manager for the construction of Gilmore’s home,

(id. at 6-7 (GX200-GX213)), and various other records relating to expensive materials and

furnishings for Gilmore’s home, (id. at 7 (GX300-GX306)). Similarly, the Government intends

to introduce dozens of exhibits, totaling hundreds of pages, documenting Gilmore’s many

purchases of expensive antiques, artwork and collectibles, and his payment of other personal

expenses, (id. at 7-9 (GX306A-GX333)), as well as numerous credit card statements detailing

myriad personal expenses incurred by Gilmore and his wife, (id. at 18-21 (GX1200A-GX2600)).

The Government’s Exhibit List also includes many summary charts and demonstratives further

detailing and categorizing Gilmore’s personal expenditures during the relevant time period. (Id.

at 25-26 (GX5001-GX5014A).) 1 Finally, the Government advised Gilmore during the March 8,




1
  Attached hereto as Exhibit B is an annotated version of the Government’s Exhibit List indicating
those proposed exhibits that, on their face, relate only to the details of Gilmore’s specific personal
expenses; those exhibits are identified with X’s in the columns bearings the headings “Identified”
and “Admitted.”

                                                  5
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 11 of 129 PageID: 304



2019 pretrial conference in this matter that it intends to call multiple witnesses—including a

vendor it will fly in from California—to testify about these documents and Gilmore’s specific

personal purchase and expenditures.

       A. Evidence Regarding The Details Of Gilmore’s Personal Expenditures Is Not
          Relevant Under Federal Rule Of Evidence 401.

       The Government’s trial strategy notwithstanding, evidence regarding the details of

Gilmore’s specific personal expenditures during the relevant time period has no tendency to make

any fact of consequence to any of the crimes with which he is charged more or less likely to be

true. As a result, that evidence is not relevant under Rule 401 and must be excluded.

       As a threshold matter, Gilmore’s personal expenses have nothing to do with Counts 2 and

3 of the Indictment alleging that Gilmore filed false tax returns for calendar years 2013 and 2014,

Counts 4 and 5 alleging that Gilmore failed to pay payroll taxes, and Count 6 alleging that Gilmore

made false statements on a loan application. No aspect of Gilmore’s personal expenditures—

either the total amount of those expenditures or the details of the specific expenditures—has any

bearing on whether Gilmore (a) mischaracterized income as shareholder loans and thus filed false

tax returns; (b) intentionally evaded payment of his law firm’s payroll taxes; or (c) failed to

disclose on a loan application that he had outstanding federal tax liabilities and loans from his law

firm and others.

       The only Count of the Indictment to which Gilmore’s personal expenditures have any

connection is Count 1, which charges him with willfully evading payment of income taxes in

violation of 26 U.S.C. § 7201. As demonstrated below, the mens rea element of that offense has

two components: that Gilmore (a) intended to evade payment of his income taxes; and (b) willfully

engaged in affirmative acts designed to further that intent by misleading the Government or

concealing his income. As the Third Circuit noted in McGill, typical acts of evasion of payment


                                                 6
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 12 of 129 PageID: 305



include “placing assets in the name of others; dealing in currency; causing receipts to be paid

through and in the name of others; and causing debts to be paid through and in the name of others.”

964 F.2d at 230. The Supreme Court elaborated on what type of conduct constitutes an affirmative

act of evasion in Spies v. United States, 317 U.S. 492 (1943), explaining that an “affirmative

willful attempt may be inferred from conduct such as keeping a double set of books, making false

entries or alterations, or false invoices or documents, destruction of books or records, concealment

of assets or covering up sources of income, handling of one’s affairs to avoid making the records

usual in transactions of the kind, and any conduct, the likely effect of which would be to mislead

or to conceal.” Id. at 499.

       Here, the Indictment does not allege that Gilmore engaged in any of these traditional acts

of evasion, which involve hiding assets or placing them beyond the reach of the Government.

Instead, the Government attempts to ground Gilmore’s evasion of payment in his excessive

spending on expensive and frivolous items. To that end, the Indictment contends that Gilmore’s

significant personal expenditures between 2013 and 2015 are, at the least, a component of one

alleged act of tax evasion:

            From at least in or about January 1, 2014 to in or about December 31,
            2016, . . . [Gilmore] did willfully attempt to evade and defeat the payment
            of the substantial income tax . . . due and owing by him and his spouse to
            the IRS for calendar years 2013, 2014, and 2015, by committing the
            affirmative acts of tax evasion set forth below, among others:

            a. concealing his income and the existence of funds available to pay his
            outstanding tax liabilities by using his law firm bank and credit card
            accounts to pay for personal expenses and by using his law firm bank
            accounts to obtain cash;

(Ex. C, Indictment, Count One, ¶ 5(a).) Elaborating on that allegation, the Indictment further

alleges that “[r]ather than making tax payments to the IRS for these calendar years [2013, 2014

and 2015], from in or about January 2014 to in or about December 2016, defendant GILMORE


                                                 7
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 13 of 129 PageID: 306



spent over $2,500,000 on personal expenses,” including “over $440,000 in antiques, artwork,

furnishing and collectibles, including animal tusks,” and “over $80,000 in collectible model

trains.” (Id., ¶ 4.)

        Thus, while the Government wishes to inflame the jury with a detailed recitation of

Gilmore’s luxury purchases, the only aspects of his personal expenditures that are relevant to any

issue in this case are (a) his use of law firm credit cards and bank accounts to pay personal

expenses; and (b) the total amount of those personal expenses. The details of any specific expense

would only have relevance if Gilmore challenged the Government’s characterization of it as

personal. But Gilmore does not dispute that he routinely used his law firm’s credit cards and bank

accounts to pay personal expenses, or intend to challenge any specific expense the Government

characterizes as personal or the total amount of those personal expenses. Ultimately, all that

matters for the Government’s theory of intent as to willful evasion of payment is that Gilmore used

law firm accounts for personal expenses (a fact he does not dispute) and the total amount of those

personal expenses (a sum he and the Government could likely agree upon). As a result, the details

of any specific personal purchases he made have no tendency to make any fact of consequence

more or less likely to be true. It would make no difference to any issue provable in this case if,

rather than pay his taxes on time, Gilmore spent $80,000 on hospital bills instead of model trains.

        Yet the Government apparently believes that the fact that a delinquent taxpayer spent his

money on something it deems frivolous or opulent is somehow probative of an intent to evade

payment of taxes. But the fact that an individual uses available funds on luxury home features or

expensive artwork and collectibles, as opposed to something the Government might deem more

worthy (such as a child’s college tuition or a relative’s medical bills), does not make it more or

less likely that the individual had the specific intent to evade payment of taxes. As a result,



                                                8
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 14 of 129 PageID: 307



evidence detailing the specifics of Gilmore’s personal expenses is irrelevant under Rule 401 and

hence inadmissible.

       B. The Court Should Exclude Evidence Regarding The Details Of Gilmore’s
          Personal Expenditures Under Federal Rule Of Evidence 403.

        Even if the details of Gilmore’s specific personal expenditures had some minimal

relevance to any of the charged offenses, the probative value of such evidence would be

substantially outweighed by the danger of unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, and the needless presentation of cumulative evidence. The Court

should thus exclude that evidence pursuant to Rule 403.

       As the Third Circuit explained nearly forty years ago, evidence is unfairly prejudicial “if it

has ‘an undue tendency to suggest decision on an improper basis, commonly, though not

necessarily, an emotional one.’” Carter v. Hewitt, 617 F.2d 961, 972 (3d Cir. 1980) (quoting

Advisory Committee’s Note, F.R.E.403).) Thus, evidence “is unfairly prejudicial if it ‘appeals to

the jury’s sympathies, arouses its sense of horror, provokes its instinct to punish,’ or otherwise

‘may cause a jury to base its decision on something other than the established propositions in the

case.’” Id. (quoting 1 J. Weinstein & M. Berger, Weinstein’s Evidence ¶ 403(03), at 403-15 to

403-17 (1978)). Determining whether evidence should be excluded as unfairly prejudicial under

Rule 403 requires “[a] sensitive analysis of the need for the evidence as proof on a contested factual

issue, of the prejudice which may eventuate from admission, and of the public policies involved.”

John McShain, Inc. v. Cessna Aircraft Co., 563 F.2d 632, 635 (3d Cir. 1977).

       Here, allowing the Government to introduce voluminous evidence detailing the myriad

luxury and other expensive items on which Gilmore spent money during the years he failed to pay

his taxes would create significant risk of provoking the jury’s instinct to punish him for doing so,

thus leading to a verdict on an improper basis.           Extensive evidence—including entirely


                                                  9
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 15 of 129 PageID: 308



unnecessary and inflammatory photographs—that Gilmore spent significant sums on high-end

features for his house and expensive artwork and collectibles while delinquent on his taxes would

surely cast him in a negative light with the jury, painting him as a self-indulgent spendthrift who,

instead of meeting his tax obligations, callously spent hundreds of thousands of dollars on

exorbitant frivolities well beyond the means of the average person. For obvious reasons, placing

that evidence before the jury risks the possibility that it will convict Gilmore not because the

evidence proves he committed any of the charged offenses, but rather to punish him for his

extravagant lifestyle. Moreover, the Government’s presentation of voluminous evidence detailing

Gilmore’s personal expenditures is likely to confuse the issues and mislead the jury to conclude

that he committed a crime by spending money on extravagant personal expenses rather than

meeting his tax obligations. Gilmore does not dispute that he made the expenditures at issue or

that they were personal in nature, and would enter into a stipulation with the Government as to the

total amount of his personal expenses. That Gilmore spent money on personal expenses while not

paying his taxes is relevant and undisputed. But any relevance of his specific expenditures is

substantially outweighed by the danger of unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, and the needless presentation of cumulative evidence. The Court

should therefore exclude that evidence pursuant to Rule 403.

II.    IF THE COURT DEEMS EVIDENCE OF THE DETAILS OF GILMORE’S
       PERSONAL EXPENSES ADMISSIBLE, DR. SIMRING’S TESTIMONY IS
       LIKEWISE ADMISSIBLE BECAUSE IT IS PROBATIVE TO NEGATE
       THE MENS REA ELEMENT OF A SPECIFIC INTENT CRIME.

       A. Expert Psychiatric Testimony Of A Defendant’s Mental Disorder Is Admissible
          If It Is Probative To Negate The Mens Rea Element Of A Specific Intent Crime.

       In United States v. Pohlot, 827 F.2d 889 (3d Cir. 1987), the Third Circuit held that the

Insanity Defense Reform Act, 18 U.S.C. § 17, does not “bar all evidence of mental abnormality

from the jury’s consideration of mens rea,” id. at 906, and “[d]istrict courts should admit evidence

                                                10
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 16 of 129 PageID: 309



of mental abnormality on the issue of mens rea only when, if believed, it would support a legally

acceptable theory of lack of mens rea,” id. at 905.             Accordingly, “[u]nder appropriate

circumstances, expert psychiatric testimony of a defendant’s mental abnormality may be admitted

if it is probative to negate the defendant’s criminal intent and to disprove an element of the specific

intent crime itself.” United States v. LiButti, No. 92-611, 1994 U.S. Dist. LEXIS 19913, *9 (D.N.J.

Feb. 8, 1994) (citing Pohlot). In other words, while the Insanity Defense Reform Act bars evidence

of mental incapacity proffered merely to excuse or justify charged conduct, “[e]xpert testimony

concerning a criminal defendant’s alleged mental illness is admissible . . . if it is offered . . . to

negate the mens rea element of an offense.” United States v. Baxt, 74 F. Supp. 2d 436, 440 (D.N.J.

1999) (citing Pohlot).

       Based on that settled law, the court in United States v. Mister, 553 F. Supp. 2d 377 (D.N.J.

2008), allowed the defendant to introduce “evidence of his mental condition, impaired intellectual

functioning and suggestibility, to negate an element of the crimes charged by showing that he did

not know the money he received was a bribe.” Id. In so ruling, the court explained that “the crimes

charged . . . require not just proof of purposeful conduct, but also specific knowledge that the

payments Defendant received on behalf of another were corrupt payments or bribes,” id. at 384,

and “[t]he evidence that Defendant has proffered that tends to show he has low intelligence and

problems with perception is relevant to whether he gleaned from the circumstances that the

payments were corrupt or bribes,” id. at 385.

       Similarly, the court in LiButti permitted the defendant to present limited expert psychiatric

testimony regarding the effect of his pathological gambling disorder on his ability to form the

requisite intent for the offense of willful failure to pay income taxes in violation of 26 U.S.C. §

7203. 1994 U.S. Dist. LEXIS 19913, at *6. The defendant in LiButti sought to present, inter alia,



                                                  11
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 17 of 129 PageID: 310



expert testimony that due to his compulsive gambling disorder, he mistakenly believed he had to

pay the full tax amount due in one lump sum and could not make a partial payment:

            [T]he experts will testify that although Mr. LiButti understood his
            obligation to pay his taxes, he was not willful in failing to pay because he
            believed that he had to pay the full amount due, rather than a partial
            payment. The experts’ opinion would be that LiButti, as a compulsive
            gambler, had the characteristic of the defective thought process common
            to pathological gamblers, namely that such a debt must be paid in full and
            that if the gambler had only enough funds to make a partial payment he
            would gamble those funds in the attempt to make full payment, always
            intending to repay. . . . Since LiButti never had sufficient cash or assets
            to pay his enormous federal income tax liability in one lump sum, this
            theory goes, he continued to gamble to win sufficient additional money to
            make payment in full, which never occurred.

Id. at *6. As the proposed psychiatrist expert explained, “[t]he mental disorder impacted on

defendant’s willfulness to not pay taxes due to the malignancy of the disorder; . . . if LiButti had

$500,000 to pay IRS, he’d run to the casino trying to win the full $3 million tax liability, because

he understood that part payment was unacceptable to the IRS.” Id. at *32. The court permitted

the psychiatrist to testify regarding that narrow “full payment” issue because there was a clear

nexus between that testimony and the existence of the requisite mens rea for the offense of willful

failure to pay taxes:

            Dr. Latimer has identified a relevant characteristic of the pathological
            thought process which may be helpful in assisting the jury to understand
            this one element of defendant’s evidence negating willful failure to pay
            taxes: that a pathological gambler will not make partial payment upon a
            debt because he has the delusion that he must gamble to win a full amount
            to discharge the debt in a lump sum. . . . There is, in short, a “fit” between
            the expert’s opinion on this narrow issue and the relevant disputed fact of
            defendant’s intent to willfully fail to pay. If believed, these facts and
            opinions would support a valid legal theory negating intent to commit the
            crime of failure to pay his 1987 and 1988 taxes, because the defendant
            mistakenly believed that a partial payment was unacceptable to the IRS
            and he never had resources to make a full payment.

Id. at *32-33.



                                                 12
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 18 of 129 PageID: 311



         The Mister court made clear that the proffered mental-capacity evidence itself does not

have to prove the absence of mens rea with certainty in order to be admissible:

              [T]he intelligence, perception and processing evidence are relevant to a
              fact at issue in the case, whether Defendant knew, at the time of the offense
              conduct, whether the payments were bribes. The expert testimony is
              admissible, subject to Rules 702 and 403, because it is relevant. Evidence
              does not have to prove a fact at issue with certainty to be relevant to that
              fact under Federal Rule of Evidence 401. Nor does Pohlot require such
              a heightened standard for evidence of mental condition.

553 F. Supp. 2d at 389 (emphasis added). Baxt reinforces that principle, explaining that expert

testimony adequately negates mens rea as long as it “tend[s] to prove” that the defendant did not

act with the necessary specific intent. 74 F. Supp. 2d at 442.

         In sum, under well-settled Third Circuit law, expert psychiatric testimony of a criminal

defendant’s mental disorder is admissible if it is relevant to negate the mens rea of a charged

specific intent crime. The expert testimony standing alone need not prove the absence of specific

intent; rather, it is admissible as long as it tends to show that the defendant lacked the necessary

mens rea. Here, Dr. Simring’s proposed testimony regarding Gilmore’s hoarding disorder is

relevant to whether he had the intent to evade payment of his income taxes and willfully engaged

in affirmative acts designed to further that intent.

         B. Dr. Simring’s Testimony Is Probative To Negate The Mens Rea Element Of
            Willful Evasion Of Payment Of Taxes Because It Tends To Show That Gilmore
            Did Not Intend To Evade Payment Of Taxes Or Willfully Engage In Affirmative
            Acts To Further That Intent.

                 1. The Mens Rea Element For Willful Evasion Of Payment Of Taxes
                    Requires More Than Simply An Intent Not To Pay One’s Taxes.

         As summarized in his report dated November 30, 2018 (the “Simring Report”), 2 Dr.

Simring’s proposed testimony will demonstrate that the effects of Gilmore’s hoarding disorder are



2
    The Simring Report is attached as Exhibit 1 to the Government’s Moving Brief.

                                                   13
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 19 of 129 PageID: 312



relevant to negating the requisite specific intent for the offense of willful evasion of payment of

income tax under 26 U.S.C. § 7201. As a result, tracing the contours of the mens rea element of

that offense is critical to determining the admissibility of Dr. Simring’s testimony.

        As a threshold matter, the Government mischaracterizes the specific intent required for

willful evasion of payment of income tax, suggesting that it need only prove that Gilmore intended

not to pay his taxes:

             But nowhere does [Dr. Simring] explain how a hoarding disorder
             precludes a hoarder from forming the requisite “intent[]” to elect not to
             pay his tax bill. Nor does he explain how his hoarding diagnosis leads to
             his conclusion that Gilmore’s failure to pay a tax debt was not “entirely”
             a willful act. He offers no explanation at all of how a supposed difficulty
             in discarding possessions negates the otherwise intentional decision not
             to pay his federal taxes as opposed to other bills and financial
             obligations, then lie about his tax obligations and other, related issues.

(Br. at 13 (emphasis added).) Thus, the Government reasons, Dr. Simring’s proposed testimony

is irrelevant because it “says nothing about [Gilmore’s] intent not to pay federal income taxes,”

(id.), and does not explain “how a hoarding diagnosis . . . connects in any logical way to an inability

to pay a single bill: federal taxes,” (id. at 3).

        The problem with that argument is that the specific intent the Government must prove to

secure a conviction for willful evasion of payment of income tax under 26 U.S.C. § 7201 is not

merely that Gilmore intended not to pay his taxes, or even that he intended to use his available

funds to pay personal expenses other than his taxes. As the Third Circuit made clear in McGill,

“[m]erely failing to pay assessed taxes, without more, . . . does not constitute evasion of payment”

because “[o]nly affirmatively evasive acts—acts intending to conceal—are punishable under §

7201.” 964 F.2d at 231. The Third Circuit’s Model Jury Instructions on willful evasion of payment

make the same point:

             The second element that the government must prove beyond a reasonable
             doubt is that (name) made an affirmative attempt to evade or defeat a tax.
                                                    14
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 20 of 129 PageID: 313



            The phrase “attempt to evade or defeat any tax” involves two things: first,
            the formation of an intent to evade or defeat a tax; and, second, willfully
            performing some act to accomplish the intent to evade or defeat that tax.

            The government must first prove beyond a reasonable doubt that (name)
            knew and understood that during the calendar year(s) (specify year(s)),
            (he)(she) had a tax deficiency. The government then must prove beyond
            a reasonable doubt that (name) intended to evade or defeat the tax due
            and that (name) also willfully did some affirmative act to try to
            accomplish this intent to evade or defeat that tax.

            An affirmative act is an act done to mislead the government with respect
            to the amount of taxes due and owing for the year(s) in question or to
            conceal income to avoid the assessment or payment of a tax.

(Ex. D, 3d Cir. Model Jury Instructions, § 6.26.7201-3 (emphasis added).)              Thus, (a) the

Government must prove that Gilmore intended to evade payment of his taxes and willfully engaged

in affirmative acts to accomplish that intent by misleading the Government or concealing income;

(b) one of Gilmore’s alleged affirmative acts of evasion consists, in whole or in part, of using

available funds to purchase expensive artwork, artifacts and collectibles instead of to pay his taxes;

and (c) Dr. Simring’s testimony will explain that those purchases were the result of Gilmore’s

hoarding disorder and not willful acts in furtherance of an intent to evade payment of his taxes.

As a result, if the Court denies Gilmore’s cross-motion and permits the Government to introduce

evidence regarding the details of Gilmore’s personal expenses, Dr. Simring must also be permitted

to rebut any inference that those expenses are evidence of an intent to evade payment of taxes.

               2. Dr. Simring’s Testimony Will Tend To Show That Gilmore Did Not
                  Intend To Evade Taxes Or Willfully Engage In Acts To Further That
                  Intent.

       Like the psychiatrist in LiButti, Dr. Simring will provide narrowly-tailored expert

testimony explaining why the defendant’s mental abnormality tends to demonstrate that he did not

have the requisite mens rea to commit the specific intent crime charged—here, willfully evading

payment of income taxes under 26 U.S.C. § 7201. As demonstrated above, the Indictment


                                                 15
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 21 of 129 PageID: 314



expressly contends that one of the affirmative acts of tax evasion in which Gilmore knowingly

engaged was using the funds available to him not to satisfy his tax obligations but instead to pay

personal expenses. (Ex. C, Indictment, Count One, ¶ 5(a) (alleging that one of Gilmore’s

affirmative acts of tax evasion was “concealing his income and the existence of funds available to

pay his outstanding tax liabilities by using his law firm bank and credit card accounts to pay for

personal expenses and by using his law firm bank accounts to obtain cash”).)

       As the Moving Brief makes clear, the Government believes that Gilmore’s decision to use

available funds for personal purchases instead of to pay his taxes itself constitutes an affirmative

act of tax evasion, regardless of the accounts he used for those purchases. In that regard, the

Government argues that Dr. Simring’s report does not negate the mens rea element of willfully

evading payment of taxes because it does not “explain how a hoarding disorder precludes a hoarder

from forming the requisite ‘intent[]’ to elect not to pay his tax bill” or “how a supposed difficulty

in discarding possessions negates the otherwise intentional decision not to pay his federal taxes as

opposed to other bills and financial obligations.” (Br. at 13.) To the Government’s thinking,

“Gilmore may have been motivated to spend money that otherwise would have been available to

pay his federal tax bill on expensive items he had a passion to collect,” but that “says nothing about

his intent not to pay federal taxes.” (Id.)

       Dr. Simring’s testimony will explain why Gilmore’s decision to purchase unnecessary

collectibles and spend money on other personal expenses to feed his collection mania was not

entirely voluntary, and certainly not done with the intent to evade payment of his income taxes. 3

To the contrary, as Dr. Simring will testify, Gilmore felt compelled to make those personal


3
  Dr. Simring will also testify that Gilmore’s hoarding disorder prevented him from selling the
items he had collected, even as his tax debt and exposure to serious adverse consequences
increased.

                                                 16
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 22 of 129 PageID: 315



expenditures—despite intending to satisfy his tax obligations and knowing his failure to do so

placed him at enormous risk—by his hoarding disorder. Dr. Simring’s report makes this clear:

            I believe that an understanding of Mr. Gilmore’s compulsive hoarding
            goes a long way to explaining his otherwise irrational behavior of
            declaring taxes but not paying them, at the same time spending money to
            add to his collections and to complete construction of a luxury home.
            Instead of working off his debt, he kept accumulating piles of expensive
            junk, items that are of no value to him other than to look at them. To make
            things worse, he is trying to complete the construction of a big, expensive
            home, in large part to have a place to house his possessions.

(Simring Report at 7 (Br., Ex. 1).) As Dr. Simring explains, “[f]or George Gilmore, . . . collecting

has taken on a life of its own. Collecting has long ago overwhelmed his good judgment, and has

taken over a large portion of his life.” (Id.) Thus, Dr. Simring’s expert testimony will adequately

negate mens rea because it tends to prove that Gilmore did not act with the necessary specific

intent to commit affirmative acts of tax evasion.

       The Government argues that Dr. Simring’s proposed testimony is no different from the

“pathological gambling lifestyle” testimony Judge Simandle deemed inadmissible in LiButti. (Br.

at 8-9, 14-16.) The Government reasons that just as the LiButti court did not permit broad expert

testimony that the defendant’s nonpayment of taxes was not willful because his gambling disorder

caused him to place taxes at the bottom of his debt-repayment hierarchy, this Court should preclude

Dr. Simring from testifying that Gilmore’s use of funds to fuel his collection mania rather than to

pay his taxes was a product of his hoarding disorder. (Br. at 8-9, 14-16.) The Government is

mistaken for the simple reason that, in LiButti, unlike here, there was no nexus between the

defendant’s mental disorder and the alleged affirmative acts of tax evasion.

       In LiButti, the defendant intended to have his expert psychiatrist testify that he “did not

willfully fail to pay his taxes, despite having sizable income and resources, because as a

compulsive gambler he had the mental disorder of assigning a pathological hierarchy to repayment


                                                17
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 23 of 129 PageID: 316



of debts,” in which “no priority [was] assigned to the payment of taxes.” 1994 U.S. Dist. LEXIS

19913, at *36-37. The district court refused to allow that testimony because, inter alia, it simply

offered the defendant’s gambling disorder as an excuse for his non-payment of taxes:

            the pathological gambling lifestyle issue does not relate to the issue of
            intent to avoid tax obligations as much as it is offered as an excuse or
            justification for failing to meet tax obligations. Under this thesis, Mr.
            LiButti’s negative hierarchy placing taxpaying last on the list would be the
            reflection of some mental defect rather than what it is: the product of a
            decision motivated by the compulsion to gamble. . . .

            Many people suffer from addictive disorders similar to compulsive
            gambling, such as drug addiction. There is no more of a negation of mens
            rea to evade payment of taxes or to fail to pay taxes for the compulsive
            gambler who feels compelled to lose his money at the gaming tables than
            there is for the drug addict who feels compelled to lose his money at the
            crack house. In either case, the lifestyle associated with the addiction
            cannot excuse non-payment.

Id. at *40-41. Thus, the court held that the expert was “precluded from testifying about the alleged

pathological gambling lifestyle . . . and the compulsive gambler’s decisionmaking process in

deciding to pay debts other than taxes, because such characteristics of compulsive gamblers speak

only to the issue of inappropriate behavior, and not the negation of criminal intent.” Id. at *41-42.

       In LiButti, the defendant’s use of funds to gamble rather than to pay his taxes was not part

of or connected to his alleged affirmative acts of tax evasion. 4 LiButti, 1994 U.S. Dist. LEXIS

19913, at *33 n.14 (the acts of evasion were converting four Rolls Royces to cash and hiding the

defendant’s ownership of two residences and a horse through straw owners). Because there was




4
  The other cases on which the Government relies on this point are equally inapplicable. In United
States v. Shorter, 618 F. Supp. 255 (D.D.C.1985), the proposed testimony was similar to that
rejected in LiButti, as well as “vague and contradictory.” Id. at 260-61. In United States v. Scholl,
166 F.3d 964 (9th Cir. 1999), there was no suggestion that the expert’s opinion, which “would
have been that compulsive gambling disorder makes one believe that he has lost more money than
he has won,” id. at 971, explained why the defendant lacked the mens rea for the charged crime of
filing false returns.

                                                 18
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 24 of 129 PageID: 317



no link between the defendant’s gambling addiction and the acts of tax evasion, his expert’s

proffered testimony about his compulsive gambling lifestyle would have done nothing more than

use his mental condition as an excuse for the nonpayment of his taxes.

       Here, by contrast, the Government alleges that one of Gilmore’s affirmative acts of tax

evasion consisted, in whole or in part, 5 of his decision to use the funds available to him to purchase

myriad collectible items and to make other expenditures related to those purchases rather than to

pay his income taxes. As a result, Dr. Simring’s testimony regarding the effect of Gilmore’s

hoarding disorder on those very purchases and expenditures is linked directly to Gilmore’s alleged

affirmative acts of tax evasion and thus to the mens rea element of willful evasion of payment of

taxes, contrary to the Government’s assertion. Dr. Simring’s testimony will help explain why

some of Gilmore’s conduct that allegedly constitutes an affirmative act of evasion was not willful,

and why Gilmore did not engage in it with the intent to evade payment of his income taxes.

       Dr. Simring’s testimony therefore will not offer Gilmore’s hoarding disorder as an excuse

for his nonpayment of taxes—unlike the gambling addiction testimony in LiButti—but will instead

explain how that disorder tends to show that he lacked the mens rea necessary for the offense of

willful evasion of payment of income taxes under 26 U.S.C. § 7201. 6 As a result, there is most

definitely a “fit” between Dr. Simring’s expert opinion and a relevant issue of disputed fact:




5
 Whether the Government contends that Gilmore’s use of funds for personal expenditures is itself
an affirmative act of evasion or part of a larger act involving the use of firm credit cards and bank
accounts for personal expenses is irrelevant. Either way, Gilmore’s expenditure of $520,000 on
antiques, artwork and collectibles is alleged in the Indictment to be a critical component of his
purported efforts to evade payment of taxes.
6
  For the same reasons, Dr. Simring’s testimony would also be probative to negate the mens rea
for the misdemeanor of willful failure to pay taxes under 26 U.S.C. § 7203, to the extent the
Government argues that it is a lesser included offense of willful evasion of payment of taxes.

                                                  19
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 25 of 129 PageID: 318



whether Gilmore engaged in certain of his alleged affirmative acts willfully and with the intent to

evade payment of his income taxes. See LiButti, 1994 U.S. Dist. LEXIS 19913, at *13.

       Thus, if the Court finds evidence detailing the specifics of Gilmore’s personal expenses to

be relevant and otherwise admissible, it should also admit Dr. Simring’s testimony to rebut any

inference that those expenses are evidence of Gilmore’s intent to evade payment of taxes.

       C. The Court Should Reject The Government’s Secondary Attacks On Dr.
          Simring’s Proposed Testimony.

       In addition to claiming that Dr. Simring’s testimony is not probative to negate the mens rea

element of willful evasion of payment of income tax, the Government advances various secondary

arguments in an effort to bar his testimony. For the reasons set forth below, those arguments are

equally unavailing.

               1. To Be Admissible, Dr. Simring’s Testimony Need Only Be Relevant
                  To Negating Mens Rea As To One Of The Specific Intent Crimes
                  With Which Gilmore Is Charge.

       The Government argues that Dr. Simring’s opinions are incomplete and he should thus be

precluded from testifying because the Simring Report addresses only the offense of willful evasion

of payment of income tax in violation of 26 U.S.C. § 7201 (Count 1), and makes no attempt to

negate the mens rea element of the Indictment’s other counts. (Br. at 3-4, 16-17.) Moreover, the

Government contends that the Court should preclude Dr. Simring’s testimony because it does not,

standing alone, prove that Gilmore lacked the requisite specific intent for each offense with which

he is charged. (Id. at 17 (“It in no way explains—let alone excuses—willfully filing false tax

returns, willfully failing to pay federal payroll taxes, or knowingly making false statements on a

loan application.”).) But mental-disorder evidence need not negate the mens rea element of every

specific intent crime with which the defendant is charged in order to be admissible. In LiButti, for

example, the district court found mental-disorder expert testimony admissible as to one specific


                                                20
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 26 of 129 PageID: 319



intent crime (willful failure to pay taxes) despite finding it inadmissible as to another (willful

evasion of payment of taxes). 1994 U.S. Dist. LEXIS 19913, at *33-35.

       Further, the proffered evidence does not have to prove the absence of mens rea to be

admissible. Rather, it need only tend to show that the defendant did not act with the necessary

specific intent. 7 See Mister, 553 F. Supp. 2d at 389 (“The expert testimony is admissible, subject

to Rules 702 and 403, because it is relevant. Evidence does not have to prove a fact at issue with

certainty to be relevant to that fact under Federal Rule of Evidence 401. Nor does Pohlot require

such a heightened standard for evidence of mental condition.”); see also Baxt, 74 F. Supp. 2d at

442 (explaining that expert testimony adequately negates mens rea “by tending to prove” its

absence).

               2.   Dr. Simring’s Opinions Are Not Based On Incorrect Factual
                    Assumptions.

        The Government argues that “Dr. Simring’s proposed opinions fail Rule 702’s reliability

test . . . . [b]ecause his conclusions rest on certain incorrect factual assumptions central to this

case.” (Br. at 10.) Specifically, the Government points to Dr. Simring’s factual assumptions that

Gilmore (a) “‘always reported [his taxes] accurately;’” (b) did not “‘engage[] in any fraudulent

practices’”; and (c) has never “‘failed to acknowledge his tax obligation.’” (Id. (quoting Simring



7
  The Government argues that Dr. Simring’s proposed testimony is also defective because (a) his
opinion “does not exclude tax evasion as one of Gilmore’s motives;” and (b) the Government
“does not [] have to show that the defendant’s affirmative acts were carried out for no other purpose
besides tax evasion.” (Br. at 15 (quoting Spies, 317 U.S. at 500).) In fact, the Government claims
that Dr. Simring admits that Gilmore’s hoarding disorder is, at best, a partial motive for his
conduct, as “he concludes that Gilmore’s failure to pay his tax bill was ‘not . . . entirely intentional
and voluntary’ and that his purported hoarding disorder ‘goes a long way’ to explaining his
behavior.” (Id. at 15-16 (quoting Simring Report at 6-7) (emphasis and alteration in original).)
But Dr. Simring’s testimony that Gilmore’s hoarding disorder tends to disprove mens rea is not
defective simply because he does not suggest that the disorder entirely disproves mens rea. His
opinion is relevant on the subject and is for that reason admissible.

                                                  21
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 27 of 129 PageID: 320



Report at 2).) 8 The Government argues that “[t]hese assumptions are wrong,” and the evidence

they are wrong is that the Indictment alleges that Gilmore did, in fact, file false returns and engage

in fraudulent practices, consisting of falsely classifying income as shareholder loans and making

false statements to the IRS and a bank. (Id.)

        That argument goes to weight, not admissibility. Dr. Simring’s opinion is based on certain

assumptions the Government claims are erroneous, and it will have the opportunity to make that

point on cross examination. Gilmore is confident that Dr. Simring’s assumptions will be borne

out at trial just as the Government is confident that they will not. But it is elemental that an expert’s

opinion does not become inadmissible because it is based on assumptions that can be challenged

at trial. See, e.g., Krys v. Aaron, 112 F. Supp. 3d 181, 195 n.15 (D.N.J. 2015) (explaining that “an

expert may ‘base his opinion on a particular version of disputed facts and the weight to be accorded

to that opinion’ rests with the jury, and presents ‘proper subject for cross-examination’”) (quoting

Johnson v. Duffy, 855 F. Supp. 2d 311, 320 (M.D. Pa. 2012)). Indeed, the Third Circuit has

explained that “Rule 705, together with Rule 703, places the burden of exploring the facts and

assumptions underlying the testimony of an expert witness on opposing counsel during cross

examination.” Stecyk v. Bell Helicopter Textron, Inc., 295 F.3d 408, 414 (3d Cir. 2002). And as

the Supreme Court noted in Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

“vigorous cross-examination, presentation of contrary evidence, and careful instruction on the




8
  The Government also finds important that Dr. Simring’s Report, which was written before the
Indictment was returned, states, “Significantly, the IRS has not suggested that [Gilmore] failed to
report any income.” (Br. at 10 (quoting Simring Report at 2).) That Gilmore is now alleged to
have engaged in other misconduct has no bearing on Dr. Simring’s core opinion that Gilmore’s
hoarding disorder tends to show that he did not possess the requisite specific intent to commit
certain of the alleged affirmative acts of evasion of payment.

                                                   22
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 28 of 129 PageID: 321



burden of proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” Id. at 596.

               3. The Government’s Belief That Dr. Simring’s Expert Opinion Is
                  Wrong Is Not A Basis To Preclude His Testimony.

       At one point in its Moving Brief, the Government expresses disagreement with Dr.

Simring’s opinion that Gilmore suffers from a hoarding disorder, stating “[h]oarders usually do

not compulsively acquire solely expensive, collectible items, then spend even more on separate

storage facilities for those items. That’s not hoarding—that’s collecting.” (Br. at 12.) Later, the

Government offers its opinion that “[n]one of the diagnostic criteria [for hoarding disorder] relied

on by Dr. Simring suggests that hoarders are unable to pay for things as a result of their condition.”

(Id. at 14.) Clearly, the Government believes that Dr. Simring should be precluded from testifying

simply because it does not agree with his expert opinion. But the Government cites no authority,

because none exists, for the proposition that an expert’s testimony should be barred because the

opposing party disagrees with his opinion. To the contrary, the proper course is for the adversary

to engage its own expert to provide a competing opinion, as the government did in LiButti.

               4. Dr. Simring’s Purported Reliance On Hearsay Is Not A Basis To
                  Exclude His Testimony.

       As its final argument, the Government contends that the Court should preclude Dr. Simring

from testifying because “[h]is report includes numerous otherwise inadmissible hearsay assertions

unrelated to his analysis,” (Br. at 17), pointing to those portions of the Simring Report that discuss

Gilmore’s statements that he never filed false tax returns, always accurately reports his income on

his returns, would not hide income or evade paying his taxes, and had resolved prior IRS debts

civilly but was unable to secure such a resolution in this instance, (id. at 18-19 (quoting Simring

Report at 2, 5)). The Government is mistaken. The Federal Rules of Evidence expressly permit

an expert to base his opinion on otherwise inadmissible evidence if (a) experts in the field would

                                                 23
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 29 of 129 PageID: 322



reasonably rely on that type of information in forming an opinion; and (b) the information’s

probative value substantially outweighs any prejudicial effect. Specifically, Rule 703 provides:

            An expert may base an opinion on facts or data in the case that the expert
            has been made aware of or personally observed. If experts in the particular
            field would reasonably rely on those kinds of facts or data in forming an
            opinion on the subject, they need not be admissible for the opinion to be
            admitted. But if the facts or data would otherwise be inadmissible, the
            proponent of the opinion may disclose them to the jury only if their
            probative value in helping the jury evaluate the opinion substantially
            outweighs their prejudicial effect.

Federal Rule of Evidence 703. Here, psychiatrists routinely rely on a patient’s statements in

forming an opinion as to whether that person suffers from a mental disorder that affects his

decisions and conduct. If the Government has a basis to dispute Gilmore’s statements on which

Dr. Simring relied, it will be able to challenge Dr. Simring’s opinion on cross examination.

                                         CONCLUSION

       For the reasons set forth above, the Court should grant Defendant George Gilmore’s cross-

motion to exclude evidence regarding the details of his personal expenses and, if it does not, should

deny the Government’s motion to exclude Dr. Simring’s expert testimony.

Dated: March 14, 2019                                  Respectfully submitted,

                                                       MARINO, TORTORELLA & BOYLE, P.C.
                                                       Attorneys for Defendant George Gilmore


                                                 By:
                                                       KEVIN H. MARINO




                                                 24
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 30 of 129 PageID: 323




          EXHIBIT A
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 31 of 129 PageID: 324




                                              U.S. Department of Justice
                                              United States Attorney
                                              District ofNew Jersey
                                              CAMDEN FEDERAL BUILDING & U.S. COURTHOUSE        8561757-5026
                                              401 Market Street, 41" Floor               Fax: 8561968-4917
                                              Post Office Box 2098                Direct Dial: 8561968-4929
                                              Camden NJ 08/01-2098



                                              March 7, 2019
Via Courier
Kevin H. Marino, Esq.
John A. Boyle, Esq.
John D. Tortorella, Esq.
Marino, Tortorella & Boyle, P.C.
437 Southern Boulevard
Chatham, New Jersey 07928-1488

       Re:     United States v. George Gilmore, Cr. 19-029 (AET)

Dear Messrs. Marino, Boyle, and Tortorella:

        Enclosed please find a flash drive containing the Government's exhibits for trial and the
Government's draft exhibit list. This includes the following additional disclosures by the
Government: exhibits 100, 101, 314, 327-A, 327-B, and 327-C. The password for the flash drive
will be sent by email. The Government reserves the right to supplement its draft exhibit list and
exhibits prior to trial.

         Please be further advised that: (1) IRS certified versions of Exhibits 10-45 will be
produced prior to trial and used at trial; (2) exhibit 3100 is a color version of previously
produced records with three additional pages; and (3) exhibit 11 is a version of previously
produced records that had a missing page (page 15). The exhibit list also contains summary
charts (with backup documentation), which have been marked draft. The Government reserves
its right to amend and supplement the draft summary chart exhibits prior to trial.

                                              Very truly yours,

                                              RACHAEL A. HONIG
                                              Attorney for the United States
                                              Acting Under Authority Confen-ed by 28 U.S.C. § 515

                                     By:       ~~----
                                              MATiHEw-1:-§J0(HILL
                                              JIHEEG. SUH
                                              Assistant United States Attorneys
Enc.
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 32 of 129 PageID: 325




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                              Hon. Anne E. Thompson

      v.                                              Crim. No. 19-029

GEORGE GILMORE                                        GOVERNMENT EXHIBIT LIST




 10        Form 1040 for George and Joanne Gilmore - 2013

 11        Form 1040 for George and Joanne Gilmore - 2014

 12        Form 1040 for George and Joanne Gilmore - 2015

 13        Literal Transcript for Form 1040 for George and
           Joanne Gilmore - 2013

 14        Literal Transcript for Form 1040 for George and
           Joanne Gilmore - 2014

 15        Literal Transcript for Form 1040 for George and
           Joanne Gilmore - 2015

 16        IRS TXMODA Form - 2013

17         IRS TXMODA Form - 2014

18         IRS TXMODA Form - 2015

19         INTST Transcript for Form 1040 for George and
           Joanne Gilmore - 2013 as of Dec. 31, 2016

20         INTST Transcript for Form 1040 for George and
           Joanne Gilmore - 2014 as of Dec. 31, 2016

DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 33 of 129 PageID: 326




 Exhibit j                        Description                      I   Identified   Admitted



 21          INTST Transcript for Form 1040 for George and
             Joanne Gilmore - 2015 as of December 31, 2016

 22          Notice of Federal Tax Lien (NFTL) for Form 1040
             for George and Joanne Gilmore - 2013 filed in Ocean
             County, NJ

 23          Notice of Federal Tax Lien (NFTL) for Form 1040
             for George and Joanne Gilmore - 2014 filed in
             Ocean County, NJ

 24          Notice of Federal Tax Lien (NFTL) for Form 1040
             for George and Joanne Gilmore - 2015 filed in
             Ocean County, NJ

 25          Notice of Federal Tax Lien (NFTL) for Fonn 1040
             for George and Joanne Gilmore - 2013 & 2014 filed
             in Stroudsburg, PA

 26          AMS View Detail Information for Form 1040 for
             George and Joanne Gilmore dated 11/19/2014 &
             11/21/2014

 27          ICS History Transcript for George and Joanne
             Gilmore

28           Archive History Transcript for George and Joanne
             Gilmore

29           Form 1120 for Gilmore & Monahan, P.A. - 2013

30           Form 1120 for Gilmore & Monahan, P.A. - 2014

31           Form 1120 for Gilmore & Monahan, P.A. - 2015

32           Literal Transcript for Form 1120 for Gilmore &
             Monahan, P.A. - 2013

33           Literal Transcript for Form 1120 for Gilmore &
             Monahan, P.A. - 2014



                                                   2
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
       Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 34 of 129 PageID: 327




   Exhibit             I                                            Description                                             I        Identified                         Admitted


  34                       Literal Transcript for Form 1120 for Gilmore &
                           Monahan, P.A. - 2015

  35                       Form 941 for Gilmore & Monahan, P.A. - First
                           Quarter, 2016

  36                       Form 941 for Gilmore & Monahan, P.A. - Second
                           Quarter, 2016

  37                       Literal Transcript for F01m 941 for Gilmore &
                           Monahan, P.A. - First Quarter, 2016

  38                       Literal Transcript for F01m 941 for Gilmore &
                           Monahan, P.A. - Second Quarter, 2016

  39                    Notice of Federal Tax Lien (NFTL) for Fo1m 941 for
                        Gilmore & Monahan, P.A. - First Quarter, 2016

  40                    Notice of Federal Tax Lien (NFTL) for Form 941 for
                        Gilmore & Monahan, P.A. - Second Quarter, 2016

  41                    ICS History Transcript for Gilmore & Monahan, P.A.

 42                     Archive History Transcript for Gilmore & Monahan,
                        P.A.

 43                     Form 1065 for George Gilmore & Thomas Monahan
                        PTR-2013

 44                     Form 1065 for George Gilmore & Thomas Monahan
                        PTR- 2014

 45                    Form 1065 for George Gilmore & Thomas Monahan
                       PTR- 2015

 46                    Form 4549-A Income Tax Exan1ination Changes
''Ji  ;.>•,·•:• •·.:
 .;•c•.%"•· •·i ·•     ~;~;;6';'.:t,~~~"t;t~,?;,.i<., ,, ····' ' ,;!'~1   ·<· .·.5.·. 5 ·,~.z:;t.~~   1.1~5l~~:·<.I1 ~z,J:i "~J(;.~;.·;'''. Y,~·~:·   .' '.:· 1.~'~····,.•. .::,; <'~'•,l.~ ;,. ;'
 60-A                  IRS letter dated 5/23/11 to Gilmore & Monahan, P.A.
                       signed for by George Gilmore with Notice 931

 60-B                  Publication 966

                                                                                                  3
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 35 of 129 PageID: 328




 Exhibit   I                         Description                        I   Identified   Admitted


 60-C          Publication 3151

 61            IRS letter dated 6/21/11 to Gilmore & Monahan, P.A.

 62-A          Summary of Taxpayer Contact 8/11/2011

 62-B          Form 2481

 62-C          Form 941-M

 63-A          IRs letter dated July 8, 2013 letter to George Gilmore
               and signed by Gilmore

 63-B          Publication 1

 63-C          Publication 954

 63-D          Publication 1660

64             Summary of Taxpayer Contact

65             Summary of Taxpayer Contact dated 9/19/2014

66             Summary of Taxpayer Contact dated 4/7/2015

67         Letter from IRS to George and Joanne Gilmore dated
           7/30/2015

68             Summary of Taxpayer Contact dated 8/11/2015

69             Summary of Taxpayer Contact dated 8/13/2015

70         Summary of Taxpayer Contact dated 10/1/2015

71         4 page fax dated 10/19/15 with attachments

72             1 page of notes

73         IRS Form 2287

74         IRS Form 433-A

75         IRS Form 433-B
                                                      4
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 36 of 129 PageID: 329




 Exhibit   I                       Description                   I   Identified   Admitted




 100           Photograph of 15 Cranmoor Drive, Toms River, NJ

 101           Photograph of 15 Cranmoor Drive, Toms River, NJ

 102           Photograph of 15 Cranmoor Drive, Toms River, NJ

 103           Photograph of 15 Cranmoor Drive, Toms River, NJ

 104           Photograph of 15 Cranmoor Drive, Toms River, NJ

 105           Photograph of 15 Cranmoor Drive, Toms River, NJ

 106           Photograph of 15 Cranmoor Drive, Toms River, NJ

 107           Photograph of 15 Cranmoor Drive, Toms River, NJ

 108           Photograph of 15 Cranmoor Drive, Toms River, NJ

 109           Photograph of 15 Cranmoor Drive, Toms River, NJ

 110           Photograph of 15 Cranmoor Drive, Toms River, NJ

 111           Photograph of 15 Cranmoor Drive, Toms River, NJ

 112           Photograph of 15 Cranmoor Drive, Toms River, NJ

 113           Photograph of 15 Cranmoor Drive, Toms River, NJ

 114           Photograph of 15 Cranmoor Drive, Toms River, NJ

115            Photograph of 15 Cranmoor Drive, Toms River, NJ

116        Photograph of 15 Cranmoor Drive, Toms River, NJ

117        Photograph of 15 Cranmoor Drive, Toms River, NJ

118        Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                   5
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 37 of 129 PageID: 330




 Exhibit   I                       Description                   I   Jdentificd   Admitted


 119           Photograph of 15 Cranmoor Drive, Toms River, NJ

 120           Photograph of 15 Cranmoor Drive, Toms River, NJ

 121           Photograph of 15 Cranmoor Drive, Toms River, NJ

 122           Photograph of 15 Cranmoor Drive, Toms River, NJ

 123           Photograph of 15 Cranmoor Drive, Toms River, NJ

 124           Photograph of 15 Cranmoor Drive, Toms River, NJ

 125           Photograph of 15 Cranmoor Drive, Toms River, NJ

 126           Photograph of 15 Cranmoor Drive, Toms River, NJ

 127           Photograph of 15 Cranmoor Drive, Toms River, NJ

 128           Photograph of 15 Cranmoor Drive, Toms River, NJ

 129           Photograph of 15 Cranmoor Drive, Toms River, NJ

 130       Photograph of 15 Cranmoor Drive, Toms River, NJ



 200       March 10, 2009 Contract between O'Rorke and
           George Gilmore

201        O'Rorke Invoices for Gilmore

202        O'Rorke Payment Ledger 2011

203        O'Rorke Payment Ledger 2012

204        O'Rorke Payment Ledger 2014

205        O'Rorke Payment Ledger 2015

206        O'Rorke Payment Ledger 2016

207        O'Rorke's 2010 Day Plam1er


                                                  6
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 38 of 129 PageID: 331




 Exhibit   I                         Description                   I   Identified   Admitted



 208           O'Rorke's 2011 Day Planner

 209           O'Rorke's 2012 Day Planner

 210           O'Rorke's 2013 Day Planner

 211           O'Rorke's 2014 Day Planner

 212           O'Rorke's 2015 Day Planner

 213           O'Rorke's 2016 Day Planner

 300           ACD Custom Granite records

 301           All-Star Electric records

 301-A         All-Star Electric - invoices payments (2014-2016)

 302           Alpen Antiques records

 303           ASAP Pools records

 304           Atlantic Plumbing records

305            Blue Water Pool records

306            Bradford's Antiques records

306-A      Bradford's Antiques - invoices and list of
           transactions

307        By Nature Gallery records

307-A      By Nature Gallery - invoices

308        Cerami Lawns records

309        Compass Ironworks records

310        Eagle Ridge Golf Club records

311        Erickson Woodworking records

                                                     7
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 39 of 129 PageID: 332




 Exhibit   I                         Description                    I   Identified   Admitted


 312           G Keener & Co. records

 313           Global Care Services Inc. records

 314           Greenstone Slate records

 315           Hamari Design records

 315-A         Hamari Design - invoice dated July 9, 2014

 315-B         Hamari Design - photo

 315-C         Hamari Design - photo

 315-D         Hamari Design - photo

 315-E         Hamari Design - photo

 315-F         Hamari Design - photo

 315-G         Hamari Design - photo

 316           Hi-Fi Sales records

317        International Stone records

317-A      International Stone - contract, sales records, payment

318        Katonah Architecture records

318-A      Katonah Architecture - invoices

319        Mark Sauer Contracting records

320        Martin Visnick/Clickety Clack Toys records

321        Matthew Hatala records

322        Olde Good Things records

323        Owen Henry Records records

324        Piece Art Gallery records
                                                    8
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 40 of 129 PageID: 333




 Exhibit   I                        Description                   I   Identified   'Admitted


 325           Riverton Custom Pool records

 325-A         Riverton Custom Pool - account report, receipts,
               contract dated Nov. 13, 2014

 325-B         Riverton Custom Pool- contract emailed Jan. 31,
               2014

 326           Scrimshaw Gallery records

 327           Solaris Residence/Gemini Solaris records

 327-A         Solaris Residence Inn website records

 327-B         Solaris Residence Inn photographs

 327-C         Solaris Residence Inn video

 328           Solinglass records

 329           The Knox Galleries records

 330           The Piano Exchange records

 331           The Village at Camelback records

332        Toms River Heating records

333        Wallace & Sons records



400        Gilmore & Monahan, P.A. General Ledger 2013

401        Gilmore & Monahan, P.A. General Ledger 2014

402        Gilmore & Monahan, P.A. General Ledger 2015

403        Gilmore & Monahan, P.A. General Ledger through
           July 31, 2016

404        Gilmore & Monahan, P.A. Trial Balance 2013

                                                       9
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 41 of 129 PageID: 334




 Exhibit   I                         Description                 I   Identified   Admitted



 405           Gilmore & Monahan, P.A. Trial Balance 2014

 406           Gilmore & Monahan, P.A. Trial Balance 2015

 407           Gilmore & Monahan, P.A. Trial Balance through
               July 31, 2016

 408           Gilmore & Monahan, P.A. Balance Sheet 2012

 409           Gilmore & Monahan, P.A. Balance Sheet 2013

410            Gilmore & Monahan, P.A. Balance Sheet 2014

411            Gilmore & Monahan, P.A. Balance Sheet 2015

412            Gilmore & Monahan, P.A. Balance Sheet 2016

413            1240 GRG General Ledger

414            1245 GRG General Ledger

415            1250 TEM General Ledger

416            American Express credit card records related to
               account ending in 5-36007 (2013)

417            American Express credit card records related to
               account ending 5-36007 (2014)

418            American Express credit card records related to
               account ending 5-36007 (2015)

419            American Express credit card records related to
               account ending 5-36007 (2016 through July)

420            Gilmore & Monahan, P .A Income Statement period
               ending Dec. 31, 2013

421            Gilmore & Monahan, P .A Income Statement period
               ending Dec. 31, 2014



                                                     10
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 42 of 129 PageID: 335




 Exhibit   I                        Description                    I   Identified   Admitted


 422           Gilmore & Monahan, P.A Income Statement period
               ending Dec. 31, 2015

 423           Gilmore & Monahan, P.A Income Statement period
               ending July 31, 2016



 500           Dec. 28, 2000 Letter to George Gilmore and Thomas
               Monahan

 501           Oct. 3, 2002 Letter to George Gilmore

 502           Dec. 9, 2002 Letter to George Gilmore

 503           Letter to George Gilmore and Thomas Monahan
               dated September 15, 2003

 504           Letter to George Gilmore and Thomas Monahan with
               post it note (hand delivered July 28, 2004)

 505           Letter to George Gilmore and Thomas Monahan
               dated Sep. 16, 2004

506            Invoices



600        2013 Gilmore & Monahan Trial Balance with AJE

601        2014 Gilmore & Monahan Trial Balance with AJE

602-A      2015 Gilmore & Monahan Trial Balance with AJE

602-B      2015 Gilmore & Monahan Trial Balance with AJE

603        2015 Gilmore & Monahan Trial Balance Combined
           Detail

604        2013 Gilmore & Monahan Balance Sheet

605        2014 Gilmore & Monahan Balance Sheet

                                                       11
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 43 of 129 PageID: 336




 Exhibit   I                        Description                       I   Identified   Admitted


 606           2015 Gilmore & Monahan Balance Sheet

 607           Gilmore & Monahan General Ledger 2013

 608           Gilmore & Monahan General Ledger 2014

 609           Gilmore & Monahan General Ledger 2015

 610           Form 941 Materials 2016, First Quarter

 611           Form 941 Materials 2016, Second Quarter

 612           Email dated September 11, 2013

 613           Subpoena to Hutchins, Farrell, Meyer & Allison,
               P.A., and Withum Smith & Brown, PC and related
               emails confirming receipt

614            Withum Smith & Brown workpapers and IRS
               Internal Revenue Bulletin



700            Ocean First Bank records related to George and
               Joam1e Gilmore personal checking account ending -
               9574 for 2013: signature card and monthly statements

700-A          Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2013: checks

700-B          Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2013: deposits

700-C      Ocean First Bank records related to George and
           Joanne Gilmore personal checking account ending -
           9574 for 2013: wires

701        Ocean First Bank records related to George and
           Joanne Gilmore personal checking account ending -
           9574 for 2014: monthly statements

                                                    12
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 44 of 129 PageID: 337




 Exhibit   I                       Description                      I   Identified   .Admitted


 701-A         Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2014: checks

 701-B         Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2014: deposits

 701-C         Check no. 1901 dated October 15, 2014 for $493,526
               made payable to United States Treasury

 701-D         Ocean First Bank records related to George and
               Joanne Gilmore personal account ending -9574:
               checks from late November 2014 through January
               2015

 702           Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2015: monthly statements

 702-A         Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2015: checks

702-B      Ocean First Bank records related to George and
           Joanne Gilmore personal checking account ending -
           9574 for 2015: deposits

702-C      Ocean First Bank records related to George and
           Joanne Gilmore personal checking account ending -
           9574 for 2016: monthly statements (with checks)

702-D      Ocean First Bank records related to George and
           Joanne Gilmore personal checking account ending -
           9574 for 2016: deposits



703        Ocean First Bank records related to Gilmore &
           Monahan, P.A. business account ending -3906 for
           2013: signature card and monthly statements


                                                   13
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 45 of 129 PageID: 338




 Exhibit   I                        Description                   I   Identified   Admitted



 703-A         Ocean First Bank records related to Gilmore &
               Monahan, P.A. business account ending -3906 for
               2013:checks

 703-B         Ocean First Bank records related to Gilmore &
               Monahan, P.A. business account ending -3906 for
               2013: deposits

 703-C         Ocean First Bank records related to Gilmore &
               Monahan, P.A. business account ending -3906 for
               2013: wires

 704           Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2014: monthly statements

 704-A         Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2014: checks

 704-B         Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2014: deposits

705            Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2015: monthly statements and checks

705-A          Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2015: checks only

705-B          Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2015: bank checks

705-C      Ocean First Bank records related to Gilmore &
           Monahan, P.A. attorney business account ending -
           3906 for 2015: deposits




                                                    14
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 46 of 129 PageID: 339




 Exhibit   I                        Description                   I   Identified   Admitted



 705-D         Ocean First Bank records related to Gilmore &
               Monahan, P.A. attorney business account ending -
               3906 for 2015: wires

 706           Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3 906 for 2016:
               monthly statements and checks

 706-A         Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3906 for 2016:
               bank check

 706-B         Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3906 for 2016:
               deposits




707            Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2013:
               signature card and statements

707-A          Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2013:
               signature card, monthly statements, checks

707-B          Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2013:
               deposits

708            Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2014:
               monthly statements

708-A          Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2014:
               checks

708-B          Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2014:
               deposits
                                                    15
DRAFT EXHIBIT LIST-AS OF 317/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 47 of 129 PageID: 340




 Exhibit   I                        Description                    I   Identified   Admitted


 708-C         Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2014: wire

 709           Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2015:
               monthly statements with checks

 709-A         Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2015:
               checks

 709-B         Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2015:
               deposits

 710           Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2016:
               monthly statements with checks

 710-A         Ocean First Bank records related to Gilmore &
               Monahan, P.A. account ending -3922 for 2016:
               deposits



711        Ocean First Bank records related to JG Associates
           account ending -2809 for 2014

711-A      Ocean First Bank records related to JG Associates
           account ending -2809 for 2015

711-B      Ocean First Bank records related to JG Associates
           account ending -2809 for 2016



712        Uniform Residential Loan Application Nov. 2014

713        Uniform Residential Loan Application Jan. 2015

714        Refinance Purpose Letter


                                                    16
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 48 of 129 PageID: 341




 Exhibit   I                        Description                     I   Identified   Admitted


 715           HUD-1 Settlement Statement




 800           Bank of America account records relating to George
               Gilmore account ending -7614 for 2014-2016:
               monthly statements and checks



 900-A         JP Morgan Chase Bank account records relating to
               George Gilmore and Joanne Gilmore account ending
               -4426 for 2014-2016: signature card, account
               statements, checks, and deposits

 900-B         JP Morgan Chase Bank account records relating to
               JG Associates account ending -5620 for 2013-2014:
               signature card, account statements, checks, and
               deposits




 1100      Harmony Bank/Lakeland Bank records related to
           Gilmore & Monahan, P.A. account ending -6277

 1100-A    Harmony Bank/Lakeland Bank records related to
           GRMS Associates account ending -1830

1100-B     Harmony Bank/Lakeland Bank records related to
           Gilmore & Monahan, P.A., account ending -0613

1100-C     Harmony Bank/Lakeland Bank records related to
           George and Joanne Gilmore account ending -0465


                                                    17
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 49 of 129 PageID: 342




 Exhibit   I                        Description                       I   Identified   Admitted



 1200-A        American Express credit card records relating to
               George Gilmore account ending 8-01003 for 2013

 1200-B        American Express credit card records relating to
               George Gilmore account ending 8-01003 for 2014

 1200-C        American Express credit card records relating to
               George Gilmore account ending 8-01003 for 2015

 1200-D        American Express credit card records relating to
               George Gilmore account ending 8-01003 for 2016

 1300-A        American Express credit card records relating to
               George Gilmore account ending 3-31005 for 2013

 1300-B        American Express credit card records relating to
               George Gilmore account ending 3-31005 for 2014

 1300-C        American Express credit card records relating to
               George Gilmore account ending 3-31005 for 2015

 1300-D        American Express credit card records relating to
               George Gilmore account ending 3-31005 for 2016

 1400-A        American Express credit card records relating to
               George Gilmore account ending 3-62008 for 2013

 1400-B        American Express credit card records relating to
               George Gilmore account ending 3-62008 for 2014

 1400-C        American Express credit card records relating to
               George Gilmore account ending 3-62008 for 2015

 1400-D        American Express credit card records relating to
               George Gilmore account ending 3-62008 for 2016

1500-A         American Express credit card records relating to
               Joanne Gilmore et al. accounts ending in 6-61000 and
               6-62008 for 2013




                                                    18
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 50 of 129 PageID: 343




 Exhibit   I                        Description                       I   Identified   Admitted


 1500-B        American Express credit card records relating to
               Joanne Gilmore et al. accounts ending in 6-62008 and
               6-63006 for 2014

 1500-C        American Express credit card records relating to
               Joanne Gilmore et al. accounts ending in 6-63006 for
               2015

 1500-D        American Express credit card records relating to
               Joanne Gilmore et al. accounts ending in 6-63006 for
               2016

 1600-A    American Express credit card records relating to
           George Gilmore and Gilmore & Monahan accounts
           ending in 5-36007 for 2013

 1600-B    American Express credit card records relating to
           George Gilmore and Gilmore & Monahan accounts
           ending in 5-36007 for 2014

 1600-C    American Express credit card records relating to
           George Gilmore and Gilmore & Monahan accounts
           ending in 5-36007 for 2015

 1600-D    American Express credit card records relating to
           George Gilmore and Gilmore & Monahan accounts
           ending in 5-36007 for 2016

 1700      Diners Club credit card records relating to George
           Gilmore account ending -1825/-4440 for 2014-2016

1701       Diners Club credit card records relating to George
           Gilmore account ending in -5760 for 2014-2016

1800       Bank of America credit card records relating to
           George Gilmore account ending -4048/-8722 for
           2014-2016

1801       Bank of America credit card records relating to
           George Gilmore account ending-8731for2014-2016



                                                    19
DRAFT EXHIBIT LIST - AS OF 317/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 51 of 129 PageID: 344




 Exhibit   I                         Description                       j   Identified   Admitted



 1802          Bank of America credit card records relating to
               George Gilmore and Denise Gilmore account ending
               -9797 for Nov. 2014-Dec. 2016

 1900          Chase (Slate) credit card records relating to George
               Gilmore account ending -8088 for 2014-2016

 1901          Chase (Slate) credit cards records relating to George
               Gilmore and Denise account ending -9846 for 2014-
               2016

 1902          Chase (Mileage Plus United) credit card records
               relating to Joanne Gilmore account ending -8532 for
               2014-2016

 1903          Chase (Mileage Plus United) credit card records
               relating to Joanne Gilmore account ending -1514/-
               50391-7562 for 2014-2016

 1904          Chase credit card records relating to Joanne Gilmore
               account ending -7788 for 2014-Apr. 2015

 2000          Paypal records relating to George Gilmore account
               ending -4803 for 2014-2016 (includes screens)

2100           Banana Republic credit card records relating to
               Joanne Gilmore account ending -3922 for Dec 2014-
               Dec 2016

2200-A         Bloomingdales American Express credit card records
               relating to Joanne Gilmore account ending -0772
               from 2014-2016

2200-B         Bloomingdales credit card records relating to Joanne
               Gilmore account ending -8821 from 2014-2016

2300-A         Macy's credit card records relating to Joanne
               Gilmore account ending
               -7483 from 2014-2016




                                                      20
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 52 of 129 PageID: 345




 Exhibit   I                        Description                       I   Identified   Admitted


 2300-B        Macys credit card records relating to Joanne Gilmore
               account ending
               -3290 for 2014-2016

 2400          Nordstroms credit card records relating to Joanne
               Gilmore account ending -9583 for 2014-2016

 2500          Toys R Us credit card records relating to Joanne
               Gilmore account ending -3857 for 2014-2016

 2600          Williams Sonoma credit card records relating to
               Joanne Gilmore from 2014-2016



 3000-A        Mortgage note Lyndon Enterprises

 3000-B        Mortgage dated October 27, 2013

3000-C         Documents produced by Lyndon Enterprises

3000-D         Checks to Lyndon Enterprises
               (2014 and 2015)

3000-E         Records related to loan from Joseph Giardina

3001-A         Mortgage note between George and Joanne Gilmore
               and Lohman Associates (Oct. 2012)

3001-B     Subordination agreement (Jan. 2015) and Mortgage
           related to Lohman Associates Pension Plan (Oct.
           2012)

3001-C     Mortgage note between George Gilmore and Thomas
           Monahan and Lohman Associates Pension Plan (July
           2014) and mortgage note between George Gilmore
           and Joanne Gilmore and Lohman Associates Pension
           Plan (Sep. 2013)

3001-D     Subordination agreement and mmigage (Jan. 2015)
           and mortgage related to Lohman Associates Pension
           Plan (Sep. 2013)

                                                     21
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 53 of 129 PageID: 346




 Exhibit   j                         Description                     I   Identified   Admitted


 3001-E        Mortgage notes relating to Lohman Associates
               Pension Plan (multiple)

 3001-F        Checks to Lohman Pension Plan

 3001-G        Ocean First bank record related to wire from Lohman
               Associates Pension Plan 10/18/12

 3001-H        Ocean First bank record related to wire from Lohman
               Associates Pension Plan 10/4/13

 3001-I        Ocean First bank record related to wire from Lohman
               Associates Pension Plan 12/27/13

 3001-J        Records related to loan from Lohman Associates
               Pension Plan: expenditures

 3002-A        Checks from James Loundy and White Whale, LLC

 3002-B        $50,000 cashier's check

 3002-C        Check no. 139 from James Loundy for $150,000
               dated Sep. 13, 2011

3002-D         Promissory note for $215,000 signed by George
               Gilmore relating to loan received on Sep. 13, 2011

3002-E         Promissory note for $220,000 signed by George
               Gilmore relating to loan received on Oct. 31, 2011

3002-F         Promissory note for $110,000 signed by George
               Gilmore relating to loan received on Jan. 31, 2012

3002-G         Check stubs relating to loan repayments to John
               Camera (2012)

3002-H         Promissory note signed by George Gilmore as of
               March 15, 2012

3002-I         Checks to John Camera (interest payments)



                                                     22
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 54 of 129 PageID: 347




 Exhibit I                         Description                      I   Identified   Admitted



 3002-J      Checks to John Camera (principal payments) - 2015
             and 2016

 3002-K      Checks to Joyce Camera (interest payments)

 3002-L      Check no. 4647 to Michael Loundy for $26,000 dated
             Apr. 30, 2012

 3002-M Check stubs and check relating to loan repayments to
        Michael Loundy

 3002-N      Note relating to assignment by John Camera ofloan
             by George Gilmore to Michael Loundy

 3002-0      Check stubs and check relating to loan repayments to
             Michael Loundy (2014-2015)

 3002-P      Records related to loan from Loundy/Camera:
             expenditures

 3003-A      Check No. 10704 from Orlovsky, Grasso, Bolger,
             Mensching & Daley for $400,000 dated Aug. 14,
             2007

3003-B       Checks to Dale and Carole Orlovsky

3003-C       Promissory note between George and Joanne
             Gilmore and Dale and Carol Orlovksy

3003-D       Records related to loan from Orlovsky: expenditures

3004-A       Helensburg Ventures promissory note and mortgage

3004-B       Helensburg Ventures records

3004-C       Holly Christine Caruso Trust records

3004-D       Intellisante Corp. records

3004-E       Kerri Lyn Hutchins Trust records

3004-F       Jean Marie Hutchins Trust records

                                                    23
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 55 of 129 PageID: 348




 Exhibit   I                        Description                       I   Identified   Admitted


 3005          Checks from Robert Young to George Gilmore

 3006          Records related to loan from Robert Stone

 3 100         Asset Appraisal Group appraisal records

 3200          Weichert Financial Services records related to
               mortgage for 8 Grand Avenue, Toms River, NJ

 3300          Chase Bank records related to mortgage for 490
               Clinton Ave., Toms River, NJ

 3400          Ocean First bank records related to mortgage for 15
               Cranmoor Drive, Toms River, NJ

 3500          Records related to payments to Robin Pucci for sale
               of 130 Cranmoor Drive, Toms River, NJ

 3600          Bank of America records related to mortgage for Unit
               160, Cluster 5, Tannersville PA

 3700          John Hancock 40lk retirement account records
               related to George and Joanne Gilmore

3800           Mass Mutual Financial Group records related to
               George Gilmore County of Ocean defen-ed
               compensation plan account

3800-A         Audio recording call between Mass Mutual and
               George Gilmore



3900       Verizon Wireless records related to George Gilmore

3900-A     Verizon Wireless historical call detail explanation
           form



4000       Recorded telephone call between Sean Waldron and
           George Gilmore (July 24, 2014)

                                                     24
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 56 of 129 PageID: 349




 Exhibit   I                        Description                      I   Identified   Admitted




 5000-A        Total Taxes, Interest and Penalties Due and Owing
               by Defendant as of December 31, 2016

 5000-B        Form 941s - Employer's Quarterly Federal Tax
               Return Information

 5000-C        Form 941 -Quarterly Trust Funds Due and Owing

 5001          Categories of Defendant's Expenditures 2014 to 2016
               (pie chart)

 5002      Expenditures from 2014 to 2016: Construction and
           House Remodeling

 5002-A    Bank and credit card records related to Exhibit 5002

5003       Expenditures from 2014 to 2016:
           Mortgages/Payments for Homes

5003-A     Bank and credit card records related to Exhibit 5003

5004       Expenditures from 2014 to 2016:
           Antiques/Artwork/Furnishings/Collectibles

5004-A     Bank and credit card records related to Exhibit 5004

5005       Expenditures from 2014 to 2016: Trains

5005-A     Bank and credit card records related to Exhibit 5005

5006       Expenditures from 2014 to 2016: Steinway piano

5006-A     Bank records related to Ex. 5006

5007       Expenditures from 2014 to 2016: Solaris Inn

                                                    25
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 57 of 129 PageID: 350




 Exhibit   I                        Description                     I   Identified   Admitted


 5007-A        Credit card statements related to Ex. 5007

 5008          Expenditures After Withdrawing Monies from 401 (k)
               Accounts

 5009          Debits Reflected on Law Firm's 1240 and 1245
               Ledgers (by year)

 5010          Law Firm's 1240 and 1245 Ledgers Combined with
               Running Balance (Jan. 2010 - July 2016)

 5010-A        1240 Ledger (Loans-GRG) with Running Balance
               (Jan. 2010-July 2016)

 5010-B        1245 Ledger (Loans - GRG (short tem1) with
               Running Balance (Jan. 2010-July 2016)

 5010-C        1250 Ledger (Loans-TEM) with Running Balance
               (Jan. 2010-July 2016)

 5011          Disbursements from Law Film's Ocean First Bank
               Accounts Ending -3906 and -3922 for Mortgage
               Payments - 2014 to 2016

5011-A     Bank records related to Exhibit 5011

5012       Payments from Law Firm's Bank Accounts to Pay
           Personal American Express Credit Card Bills -2014
           to 2016

5012-A     Bank and credit card records related to Exhibit 5012

5013       Payments from Law Firm's Bank Accounts to Pay
           Personal Diners Club Credit Card Bills - 2014 to
           2016

5013-A     Bank and credit card records related to Exhibit 5013

5014       Payments from Law Firm's Bank Accounts to Pay
           Other Personal Credit Card Bills -2014 to 2016

5014-A     Bank and credit card records related to Exhibit 5014

                                                     26
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 58 of 129 PageID: 351




 Exhibit   I                        Description                       I   Identified   'Admitted



 5015          Computation of Additional Total Income Forms 1040
               for Calendar Years 2013 and 2014
               Computation of Additional Tax Due and Owing
               Forms 1040 for Calendar Years 2013 and 2014

               Payments from Law Firm Bank Account ending -
 5016          3906 for Personal Credit Cards - January 1, 2016 to
               July 31, 2016

 5016-A        Bank and credit card records related to Exhibit 5016

 5017          Expenditures related to Homes, Antiques, Art,
               Furnishings, Collectibles from Late Nov. 2014
               through Jan. 2015

 5017-A        Bank and credit card records related to Exhibit 5017

 5018          Earnings & Profits Computation




                                                     27
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 59 of 129 PageID: 352




           EXHIBIT B
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 60 of 129 PageID: 353




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                              Hon. Anne E. Thompson

      v.                                              Crim. No. 19-029

GEORGE GILMORE                                        GOVERNMENT EXHIBIT LIST



 Exhibit                       Description                         Identified   Admitted

                               Stipulations
                                               -                           "'       ""



 1         [Stipulations]

                              IRS Records
                                                                                         -
 10        Form 1040 for George and Joanne Gilmore - 2013

 11        Form 1040 for George and Joanne Gilmore - 2014

 12        Form 1040 for George and Joanne Gilmore - 2015

 13        Literal Transcript for Form 1040 for George and
           Joanne Gilmore - 2013

 14        Literal Transcript for Form 1040 for George and
           Joanne Gilmore - 2014

 15        Literal Transcript for Form 1040 for George and
           Joanne Gilmore - 2015

 16        IRS TXMODA Form - 2013

 17        IRS TXMODA Form-2014

18         IRS TXMODA Foim-2015

19         INTST Transcript for Form 1040 for George and
           Joanne Gilmore - 2013 as of Dec. 31, 2016

20         INTST Transcript for Form 1040 for George and
           Joanne Gilmore - 2014 as of Dec. 31, 2016

DRAFT EXHIBIT LIST-AS OF 317/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 61 of 129 PageID: 354




  Exhibit I                        Description                      I   Identified   Admitted


 21           INTST Transcript for Form 1040 for George and
              Joanne Gilmore - 2015 as of December 31, 2016

 22           Notice of Federal Tax Lien (NFTL) for Form 1040
              for George and Joanne Gilmore - 2013 filed in Ocean
              County, NJ

 23           Notice of Federal Tax Lien (NFTL) for Form 1040
              for George and Joanne Gilmore - 2014 filed in
              Ocean County, NJ

 24           Notice of Federal Tax Lien (NFTL) for Form 1040
              for George and Joanne Gilmore - 2015 filed in
              Ocean County, NJ

 25           Notice of Federal Tax Lien (NFTL) for Form 1040
              for George and Joanne Gilmore - 2013 & 2014 filed
              in Stroudsburg, PA

 26           AMS View Detail Information for Form 1040 for
              George and Joanne Gilmore dated 11/19/2014 &
              11/21/2014

 27           ICS History Transcript for George and Joanne
              Gilmore

28            Archive History Transcript for George and Joanne
              Gilmore

29            Form 1120 for Gilmore & Monahan, P.A. - 2013

30            Form 1120 for Gilmore & Monahan, P.A. - 2014

31            Form 1120 for Gilmore & Monahan, P.A. - 2015

32            Literal Transcript for F01m 1120 for Gilmore &
              Monahan, P.A. - 2013

33            Literal Transcript for Form 1120 for Gilmore &
              Monahan, P.A. - 2014



                                                    2
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
'   '    Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 62 of 129 PageID: 355




          Exhibit I                        Description                      I   Identified   Admitted



         34           Literal Transcript for Form 1120 for Gilmore &
                      Monahan, P.A. - 2015

         35           Form 941 for Gilmore & Monahan, P.A. - First
                      Quarter, 2016

         36           Form 941 for Gilmore & Monahan, P.A. - Second
                      Quarter, 2016

         37           Literal Transcript for Form 941 for Gilmore &
                      Monahan, P.A. - First Quarter, 2016

         38           Literal Transcript for Form 941 for Gilmore &
                      Monahan, P.A. - Second Quarter, 2016

         39           Notice of Federal Tax Lien (NFTL) for Form 941 for
                      Gilmore & Monahan, P.A. - First Quarter, 2016

         40           Notice of Federal Tax Lien (NFTL) for Form 941 for
                      Gilmore & Monahan, P.A. - Second Quarter, 2016

         41           ICS History Transcript for Gilmore & Monahan, P.A.

         42           Archive History Transcript for Gilmore & Monahan,
                      P.A.

        43            Form 1065 for George Gilmore & Thomas Monahan
                      PTR-2013

        44            Form 1065 for George Gilmore & Thomas Monahan
                      PTR- 2014

        45            Form 1065 for George Gilmore & Thomas Monahan
                      PTR- 2015

        46            Fmm 4549-A Income Tax Examination Changes


        60-A          IRS letter dated 5/23/11 to Gilmore & Monahan, P.A.
                      signed for by George Gilmore with Notice 931

        60-B          Publication 966

                                                            3
        DRAFT EXHIBIT LIST - AS OF 317/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 63 of 129 PageID: 356




  Exhibit /                         Description                        I   Identified   Admitted



 60-C         Publication 3151

 61           IRS letter dated 6/21111 to Gilmore & Monahan, P.A.

 62-A         Summary of Taxpayer Contact 8/11/2011

 62-B         Form 2481

 62-C         Fo1m 941-M

 63-A         IRs letter dated July 8, 2013 letter to George Gilmore
              and signed by Gilmore

 63-B         Publication 1

 63-C         Publication 954

 63-D         Publication 1660

 64           Summary of Taxpayer Contact

 65           Summary of Taxpayer Contact dated 9/19/2014

 66           Summary of Taxpayer Contact dated 4/7/2015

 67           Letter from IRS to George and Joanne Gilmore dated
              7/30/2015

68            Summary of Taxpayer Contact dated 8/11/2015

69            Summary of Taxpayer Contact dated 8/13/2015

70            Summary of Taxpayer Contact dated 10/1/2015

71            4 page fax dated 10/19/15 with attachments

72            1 page of notes

73            IRS Form 2287

74            IRS Form 433-A

75            IRS F01m 433-B
                                                     4
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
    Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 64 of 129 PageID: 357




    Exhibit /                        Description                  /   Identified   Admitted

-
                               Ofaer :if.a'X   &eeo~ds


 90             Township of Toms River property tax records

                                    b.otog~aphs


 100            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 101            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 102            Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                        X           X
 103            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 104            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 105            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 106            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 107            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 108            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 109            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 110            Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                        X           X
 111            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 112            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 113            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 114            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
 115            Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
116             Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
117             Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
118             Photograph of 15 Cranmoor Drive, Toms River, NJ         X           X
                                                         5
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 65 of 129 PageID: 358




 Exhibit I                       Description                   I   Identified   Admitted


 119         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 120         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 121         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 122         Photograph of 15 Cranmoor Drive, Toms River, NJ         X            X
 123         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 124         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 125         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 126         Photograph of 15 Cramnoor Drive, Toms River, NJ
                                                                     X            X
 127         Photograph of 15 Cranmoor Drive, Toms River, NJ
                                                                     X            X
 128         Photograph of 15 Cranmoor Drive, Toms River, NJ         X            X
 129         Photograph of 15 Cranmoor Drive, Toms River, NJ         X            X
 130         Photograph of 15 Cranmoor Drive, Toms River, NJ         X            X
             Business records related to expenses

200          March 10, 2009 Contract between O'Rorke and
             George Gilmore                                         X             X
201          O'Rorke Invoices for Gilmore                           X             X
202          O'Rorke Payment Ledger 2011                            X             X
203          O'Rorke Payment Ledger 2012                            X             X
204          O'Rorke Payment Ledger 2014                            X             X
205          O'Rorke Payment Ledger 2015                            X             X
206          O'Rorke Payment Ledger 2016
                                                                    X             X
207          O'Rorke's 2010 Day Planner                             X             X
                                                    6
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 66 of 129 PageID: 359




 Exhibit I                         Description                   I   Identified   Admitted


 208         O'Rorke's 2011 Day Planner                                X            X
 209         O'Rorke's 2012 Day Planner
                                                                       X            X
 210         O'Rorke's 2013 Day Planner
                                                                       X            X
 211         O'Rorke's 2014 Day Planner
                                                                       X            X
 212         O'Rorke's 2015 Day Planner
                                                                       X            X
 213         O'Rorke's 2016 Day Planner
                                                                       X            X
 300         ACD Custom Granite records                                X            X
 301         All-Star Electric records
                                                                       X            X
 301-A       All-Star Electric - invoices payments (2014-2016)
                                                                       X            X
 302         Alpen Antiques records                                    X            X
 303         ASAP Pools records                                        X            X
 304         Atlantic Plumbing records                                 X            X
 305         Blue Water Pool records                                   X            X
306          Bradford's Antiques records                               X            X
306-A        Bradford's Antiques - invoices and list of
             transactions                                              X            X
307          By Nature Gallery records
                                                                       X            X
307-A        By Nature Gallery - invoices
                                                                       X            X
308          Cerami Lawns records
                                                                       X            X
309          Compass Ironworks records
                                                                       X            X
310          Eagle Ridge Golf Club records                             X            X
311          Erickson Woodworking records                              X            X
                                                    7
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 67 of 129 PageID: 360




 Exhibit I                         Description                        I   Identified   Admitted


 312         G Keener & Co. records                                        X            X
 313         Global Care Services Inc. records
                                                                           X            X
 314         Greenstone Slate records
                                                                           X            X
 315         Hamari Design records
                                                                           X            X
 315-A       Hamari Design - invoice dated July 9, 2014                    X            X
 315-B       Hamari Design - photo
                                                                           X            X
 315-C       Hamari Design - photo
                                                                           X            X
 315-D       Hamari Design - photo                                         X            X
 315-E       Hamari Design - photo                                         X            X
 315-F       Hamari Design - photo                                         X            X
 315-G       Hamari Design - photo
                                                                           X            X
 316         Hi-Fi Sales records                                           X            X
 317         International Stone records                                   X            X
317-A        International Stone - contract, sales records, payment        X            X
318          Katonah Architecture records                                  X            X
318-A        Katonah Architecture - invoices                               X            X
319          Mark Sauer Contracting records                                X            X
320          Martin Visnick/Clickety Clack Toys records                    X            X
321          Matthew Hatala records
                                                                           X            X
322          Olde Good Things records                                      X            X
323          Owen Henry Records records
                                                                           X            X
324          Piece Art Gallery records                                     X            X
                                                     8
         '
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 68 of 129 PageID: 361




  Exhibit I                           Description                I   Identified          Admitted


 325          Riverton Custom Pool records                             X                  X
 325-A        Riverton Custom Pool - account report, receipts,
              contract dated Nov. 13, 2014                             X                  X
 325-B        Riverton Custom Pool - contract emailed Jan. 31,
              2014                                                     X                  X
 326          Scrimshaw Gallery records
                                                                       X                  X
 327          Solaris Residence/Gemini Solaris records
                                                                       X                  X
 327-A        Solaris Residence Inn website records                    X                  X
 327-B        Solaris Residence Inn photographs                        X                  X
 327-C        Solaris Residence Inn video                              X                  X
 328          Solinglass records                                       X                  X
 329          The Knox Galleries records
                                                                       X                  X
 330          The Piano Exchange records                               X                  X
 331          The Village at Camelback records                         X                  X
332           Toms River Heating records                               X                  X
333           Wallace & Sons records                                   X                  X
         .                                                                        I                 I

              ~ilm:m~e &   ™1'.9n:allran, ·~·   ' eoo   s                         I                 I
                                                                                  • -·
400           Gilmore & Monahan, P.A. General Ledger 2013

401           Gilmore & Monahan, P.A. General Ledger 2014

402           Gilmore & Monahan, P.A. General Ledger 2015

403           Gilmore & Monahan, P.A. General Ledger through
              July31,2016

404           Gilmore & Monahan, P.A. Trial Balance 2013

                                                            9
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 69 of 129 PageID: 362




  Exhibit /                         Description                 /   Identified                           Admitted


 405          Gilmore & Monahan, P.A. Trial Balance 2014

 406          Gilmore & Monahan, P.A. Trial Balance 2015

 407          Gilmore & Monahan, P.A. Trial Balance through
              July 31 , 2016

 408          Gilmore & Monahan, P.A. Balance Sheet 2012

 409          Gilmore & Monahan, P.A. Balance Sheet 2013

 410          Gilmore & Monahan, P.A. Balance Sheet 2014

 411          Gilmore & Monahan, P.A. Balance Sheet 2015

 412          Gilmore & Monahan, P.A. Balance Sheet 2016

 413          1240 GRG General Ledger

 414          1245 GRG General Ledger

 415          125 0 TEM General Ledger

 416          American Express credit card records related to
              account ending in 5-36007 (2013)

417           American Express credit card records related to
              account ending 5-36007 (2014)

418           American Express credit card records related to
              account ending 5-36007 (2015)

419           American Express credit card records related to
              account ending 5-36007 (2016 through July)

420           Gilmore & Monahan, P .A Income Statement period
              ending Dec. 31, 2013

421           Gilmore & Monahan, P .A Income Statement period
              ending Dec. 31, 2014



                                                    10
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM


                                                                                 ..   .
                                                                                      -_: - · ~ --   .
  Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 70 of 129 PageID: 363




  Exhibit I                         Description                   I       Identified           Admitted


 422          Gilmore & Monahan, P .A Income Statement period
              ending Dec. 31, 2015

 423          Gilmore & Monahan, P .A Income Statement period
              ending July 31, 2016

              Koerner & Kaerner 1Reeol'.ds

 500          Dec. 28, 2000 Letter to George Gilmore and Thomas
              Monahan

 501          Oct. 3, 2002 Letter to George Gilmore

 502          Dec. 9, 2002 Letter to George Gilmore

 503          Letter to George Gilmore and Thomas Monahan
              dated September 15, 2003

 504          Letter to George Gilmore and Thomas Monahan with
              post it note (hand delivered July 28, 2004)

 505          Letter to George Gilmore and Thomas Monahan
              dated Sep. 16, 2004

 506          Invoices
                                      -                ~

                                                                      -    -               -      -
              Wiilihum Smith & , ·r.owin ~eeorid.s                                     •

600           2013 Gilmore & Monahan Trial Balance with AJE

601           2014 Gilmore & Monahan Trial Balance with AJE

602-A         2015 Gilmore & Monahan Trial Balance with AJE

602-B         2015 Gihnore & Monahan Trial Balance with AJE

603           2015 Gilmore & Monahan Trial Balance Combined
              Detail

604           2013 Gilmore & Monahan Balance Sheet

605           2014 Gilmore & Monahan Balance Sheet

                                                      11
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 71 of 129 PageID: 364




 Exhibit   I                            Description                   /   Identified            Admitted


 606           2015 Gilmore & Monahan Balance Sheet

 607           Gilmore & Monahan General Ledger 2013

 608           Gilmore & Monahan General Ledger 2014

 609           Gilmore & Monahan General Ledger 2015

 610           Form 941Materials2016, First Quarter

 611           F01m 941Materials2016, Second Quarter

 612           Email dated September 11, 2013

 613           Subpoena to Hutchins, Fan-ell, Meyer & Allison,
               P.A., and Withum Smith & Brown, PC and related
               emails confoming receipt

 614           Withum Smith & Brown workpapers and IRS
               Internal Revenue Bulletin
                                                                 -                 ·-   -   ~    -,.-   ·-

               !Business ~G :r.:ds   ~h:_ankl)
  ---

 700           Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2013: signature card and monthly statements

700-A          Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2013: checks

700-B          Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2013: deposits

700-C          Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2013: wires

701            Ocean First Bank records related to George and
               Joanne Gilmore personal checking account ending -
               9574 for 2014: monthly statements

                                                      12
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 72 of 129 PageID: 365




 Exhibit I                        Description                     I   Identified   Admitted


 701-A       Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2014: checks

 701-B       Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2014: deposits

 701-C       Check no. 1901 dated October 15, 2014 for $493,526
             made payable to United States Treasury

 701-D       Ocean First Bank records related to George and
             Joanne Gilmore personal account ending -9574:
             checks from late November 2014 through January
             2015

 702         Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2015: monthly statements

702-A        Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2015: checks

702-B        Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2015: deposits

702-C        Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2016: monthly statements (with checks)

702-D        Ocean First Bank records related to George and
             Joanne Gilmore personal checking account ending -
             9574 for 2016: deposits



703          Ocean First Bank records related to Gilmore &
             Monahan, P.A. business account ending -3 906 for
             2013: signature card and monthly statements


                                                  13
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 73 of 129 PageID: 366




  Exhibit /                        Description                     /   Identified   Admitted



 703-A        Ocean First Bank records related to Gilmore &
              Monahan, P.A. business account ending -3906 for
              2013:checks

 703-B        Ocean First Bank records related to Gilmore &
              Monahan, P.A. business account ending -3 906 for
              2013: deposits

 703-C        Ocean First Bank records related to Gilmore &
              Monahan, P.A. business account ending -3906 for
              2013: wires

 704          Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending - ·
              3906 for 2014: monthly statements

 704-A        Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending -
              3906 for 2014: checks

 704-B        Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending -
              3906 for 2014: deposits

 705          Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending -
              3906 for 2015: monthly statements and checks

 705-A        Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending -
              3906 for 2015: checks only

705-B         Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending -
              3 906 for 2015: bank checks

705-C         Ocean First Bank records related to Gilmore &
              Monahan, P.A. attorney business account ending -
              3906 for 2015: deposits




                                                   14
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 74 of 129 PageID: 367




 Exhibit I                        Description                   I   Identified   Admitted


 705-D       Ocean First Bank records related to Gilmore &
             Monahan, P.A. attorney business account ending -
             3906 for 2015: wires

 706         Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3906 for 2016:
             monthly statements and checks

 706-A       Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3906 for 2016:
             bank check

 706-B       Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3906 for 2016:
             deposits




 707         Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2013 :
             signature card and statements

707-A        Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2013:
             signature card, monthly statements, checks

707-B        Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2013 :
             deposits

708          Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2014:
             monthly statements

708-A        Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3 922 for 2014:
             checks

708-B        Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2014:
             deposits
                                                  15
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 75 of 129 PageID: 368




 Exhibit I                        Description                    I   Identified   Admitted


 708-C       Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2014: wire

 709         Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2015:
             monthly statements with checks

 709-A       Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3 922 for 2015:
             checks

 709-B       Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2015:
             deposits

 710         Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2016:
             monthly statements with checks

 710-A       Ocean First Bank records related to Gilmore &
             Monahan, P.A. account ending -3922 for 2016:
             deposits



711          Ocean First Bank records related to JG Associates
             account ending -2809 for 2014

711-A        Ocean First Bank records related to JG Associates
             account ending -2809 for 2015

711-B        Ocean First Bank records related to JG Associates
             account ending -2809 for 2016



712          Uniform Residential Loan Application Nov. 2014

713          Uniform Residential Loan Application Jan. 2015

714          Refinance Purpose Letter


                                                   16
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 76 of 129 PageID: 369




 Exhibit   I                        Description                     I   Identified   Admitted


 715           HUD- I Settlement Statement

 716           Underwriter Swnmary



 800           Bank of America account records relating to George
               Gilmore account ending -7614 for 2014-2016:
               monthly statements and checks



 900-A         JP Morgan Chase Bank account records relating to
               George Gilmore and Joanne Gilmore account ending
               -4426 for 2014-2016: signature card, account
               statements, checks, and deposits

 900-B         JP Morgan Chase Bank account records relating to
               JG Associates account ending -5620 for 2013-2014:
               signature card, account statements, checks, and
               deposits



 1000          TD Bank records related to Gilmore & Monahan,
               P.A. account ending -0044: monthly statements



 1100          Harmony Bank/Lakeland Bank records related to
               Gilmore & Monahan, P.A. account ending -6277

 1100-A        Haimony Bank/Lakeland Bank records related to
               GRMS Associates account ending -1830

1100-B         Haimony Bank/Lakeland Bank records related to
               Gilmore & Monahan, P.A., account ending -0613

1100-C         Haimony Bank/Lakeland Bank records related to
               George and Joanne Gilmore account ending -0465

           Business Records (credit cards)              ·.
                                                   17
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 77 of 129 PageID: 370




 Exhibit I                        Description                       I   Identified   Admitted


 1200-A      American Express credit card records relating to
             George Gilmore account ending 8-01003 for 2013

 1200-B      American Express credit card records relating to
             George Gilmore account ending 8-01003 for 2014

 1200-C      American Express credit card records relating to
             George Gilmore account ending 8-01003 for 2015

 1200-D      American Express credit card records relating to
             George Gilmore account ending 8-01003 for 2016

 1300-A      American Express credit card records relating to
             George Gilmore account ending 3-31005 for 2013

 1300-B      American Express credit card records relating to
             George Gilmore account ending 3-31005 for 2014

 1300-C      American Express credit card records relating to
             George Gilmore account ending 3-31005 for 2015

 1300-D      American Express credit card records relating to
             George Gilmore account ending 3-31005 for 2016

 1400-A      American Express credit card records relating to
             George Gilmore account ending 3-62008 for 2013

 1400-B      American Express credit card records relating to
             George Gilmore account ending 3-62008 for 2014

 1400-C      American Express credit card records relating to
             George Gilmore account ending 3-62008 for 2015

 1400-D      American Express credit card records relating to
             George Gilmore account ending 3-62008 for 2016

1500-A       American Express credit card records relating to
             Joanne Gilmore et al. accounts ending in 6-61000 and
             6-62008 for 2013




                                                  18
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 78 of 129 PageID: 371




  Exhibit I                         Description                      I   Identified   Admitted


 1500-B       American Express credit card records relating to
              Joanne Gilmore et al. accounts ending in 6-62008 and
              6-63006 for 2014

 1500-C       American Express credit card records relating to
              Joanne Gilmore et al. accounts ending in 6-63006 for
              2015

 1500-D       American Express credit card records relating to
              Joanne Gilmore et al. accounts ending in 6-63006 for
              2016

 1600-A       American Express credit card records relating to
              George Gilmore and Gilmore & Monahan accounts
              ending in 5-36007 for 2013

 1600-B       American Express credit card records relating to
              George Gilmore and Gilmore & Monahan accounts
              ending in 5-36007 for 2014

 1600-C       American Express credit card records relating to
              George Gilmore and Gilmore & Monahan accounts
              ending in 5-36007 for 2015

 1600-D       American Express credit card records relating to
              George Gilmore and Gilmore & Monahan accounts
              ending in 5-36007 for 2016

 1700         Diners Club credit card records relating to George
              Gilmore account ending -1825/-4440 for 2014-2016

 1701         Diners Club credit card records relating to George
              Gilmore account ending in -5760 for 2014-2016

 1800         Bank of America credit card records relating to
              George Gilmore account ending -4048/-8722 for
              2014-2016

1801          Bank of America credit card records relating to
              George Gilmore account ending -8731 for 2014-2016



                                                    19
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 79 of 129 PageID: 372




 Exhibit /                         Description                       /   Identified   Admitted


 1802        Bank of America credit card records relating to
             George Gilmore and Denise Gilmore account ending
             -9797 for Nov. 2014-Dec. 2016

 1900        Chase (Slate) credit card records relating to George
             Gilmore account ending -8088 for 2014-2016

 1901        Chase (Slate) credit cards records relating to George
             Gilmore and Denise account ending -9846 for 2014-
             2016

 1902        Chase (Mileage Plus United) credit card records
             relating to Joanne Gilmore account ending -8532 for
             2014-2016

 1903        Chase (Mileage Plus United) credit card records
             relating to Joanne Gilmore account ending -1514/-
             5039/ -7562 for 2014-2016

 1904        Chase credit card records relating to Joanne Gilmore
             account ending -7788 for 2014-Apr. 2015

2000         Paypal records relating to George Gilmore account
             ending -4803 for 2014-2016 (includes screens)

2100         Banana Republic credit card records relating to
             Joanne Gilmore account ending -3 922 for Dec 2014-
             Dec 2016

2200-A       Bloomingdales American Express credit card records
             relating to Joanne Gilmore account ending -0772
             from 2014-2016

2200-B       Bloomingdales credit card records relating to Joanne
             Gilmore account ending -8821 from 2014-2016

2300-A       Macy's credit card records relating to Joanne
             Gilmore account ending
             -7483 from 2014-2016




                                                    20
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 80 of 129 PageID: 373




 Exhibit I                        Description                       I   Identified   Admitted


 2300-B      Macys credit card records relating to Joanne Gilmore
             account ending
             -3290 for 2014-2016

 2400        Nordstroms credit card records relating to Joanne
             Gilmore account ending -9583 for 2014-2016

 2500        Toys R Us credit card records relating to Joanne
             Gilmore account ending -3857 for 2014-2016

 2600        Williams Sonoma credit card records relating to
             Joanne Gilmore from 2014-2016

             Other Business Records

 3000-A      Mortgage note Lyndon Enterprises

 3000-B      M011gage dated October 27, 2013

3000-C       Documents produced by Lyndon Enterprises

3000-D       Checks to Lyndon Enterprises
             (2014 and 2015)

3000-E       Records related to loan from Joseph Giardina

3001-A       Mo11gage note between George and Joanne Gilmore
             and Lohman Associates (Oct. 2012)

3001-B       Subordination agreement (Jan. 2015) and Mo11gage
             related to Lohman Associates Pension Plan (Oct.
             2012)

3001-C       Mortgage note between George Gilmore and Thomas
             Monahan and Lohman Associates Pension Plan (July
             2014) and mortgage note between George Gilmore
             and Joanne Gilmore and Lohman Associates Pension
             Plan (Sep. 2013)

3001-D       Subordination agreement and m011gage (Jan. 2015)
             and mortgage related to Lohman Associates Pension
             Plan (Sep. 2013)

                                                   21
DRAFT EXHIBIT LIST - AS OF 317/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 81 of 129 PageID: 374




  Exhibit I                         Description                     I   Identified   Admitted


 3001-E       Mortgage notes relating to Lohman Associates
              Pension Plan (multiple)

 3001-F       Checks to Lohman Pension Plan

 3001-G       Ocean First bank record related to wire from Lohman
              Associates Pension Plan 10/18/12

 3001-H       Ocean First bank record related to wire from Lohman
              Associates Pension Plan 10/4/13

 3001-I       Ocean First bank record related to wire from Lohman
              Associates Pension Plan 12/27/13

 3001-J       Records related to loan from Lohman Associates
              Pension Plan: expenditures

 3002-A       Checks from James Loundy and White Whale, LLC

 3002-B       $50,000 cashier's check

 3002-C       Check no . 139 from James Loundy for $150,000
              dated Sep. 13, 2011

 3002-D       Promissory note for $215,000 signed by George
              Gilmore relating to loan received on Sep. 13, 2011

3002-E        Promissory note for $220,000 signed by George
              Gilmore relating to loan received on Oct. 31, 2011

3002-F        Promissory note for $110,000 signed by George
              Gilmore relating to loan received on Jan. 31, 2012

3002-G        Check stubs relating to loan repayments to John
              Camera (2012)

3002-H        Promissory note signed by George Gilmore as of
              March 15, 2012

3002-I        Checks to John Camera (interest payments)



                                                    22
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 82 of 129 PageID: 375




 Exhibit I                          Description                     I   Identified   Admitted



 3002-J      Checks to John Camera (principal payments) - 2015
             and 2016

 3002-K      Checks to Joyce Camera (interest payments)

 3002-L      Check no. 4647 to Michael Loundy for $26,000 dated
             Apr. 30, 2012

 3002-M Check stubs and check relating to loan repayments to
        Michael Loundy

 3002-N      Note relating to assignment by John Camera ofloan
             by George Gilmore to Michael Loundy

 3002-0      Check stubs and check relating to loan repayments to
             Michael Loundy (2014-2015)

 3002-P      Records related to loan from Loundy/Camera:
             expenditures

 3003-A      Check No. 10704 from Orlovsky, Grasso, Bolger,
             Mensching & Daley for $400,000 dated Aug. 14,
             2007

3003-B       Checks to Dale and Carole Orlovsky

3003-C       Promisso1y note between George and Joanne
             Gilmore and Dale and Carol Orlovksy

3003-D       Records related to loan from Orlovsky: expenditures

3004-A       Helensburg Ventures promissory note and mortgage

3004-B       Helensburg Ventures records

3004-C       Holly Christine Caruso Trust records

3004-D       Intellisante Corp. records

3004-E       Kerri Lyn Hutchins Trust records

3004-F       Jean Marie Hutchins Trust records

                                                    23
DRAFT EXHIBIT LIST-AS OF 3/7/2019 2:46 PM
.   .    Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 83 of 129 PageID: 376




          Exhibit I                         Description                              I        Identified   Admitted


         3005          Checks from Robert Young to George Gilmore

         3006          Records related to loan from Robert Stone

         3100          Asset Appraisal Group appraisal records

         3200          Weichert Financial Services records related to
                       mortgage for 8 Grand Avenue, Toms River, NJ

         3300          Chase Bank records related to mortgage for 490
                       Clinton Ave., Toms River, NJ

         3400         Ocean First bank records related to mo1igage for 15
                      Cranmoor Drive, Toms River, NJ

         3500         Records related to payments to Robin Pucci for sale
                      of 130 Cranmoor Drive, Toms River, NJ

         3600         Bank of America records related to mortgage for Unit
                      160, Cluster 5, Tannersville PA

         3700         John Hancock 401k retirement account records
                      related to George and Joanne Gilmore

         3800         Mass Mutual Financial Group records related to
                      George Gilmore County of Ocean deferred
                      compensation plan account

         3800-A       Audio recording call between Mass Mutual and
                      George Gilmore
                                                                               -·,
                      @>ti.her fBusjwss ~o:nH:s ~lgli{p'Jro_ne lifeco]iHs»                                                r
    ,_                                                ....   ........ -
                                                          ...__   ..;..
                                                                        --       '       --     -   --                -

         3900         Verizon Wireless records related to George Gilmore

         3900-A       Verizon Wireless historical call detail explanation
                      form

                  I    · tmondmgs                                              •

        4000          Recorded telephone call between Sean Waldron and
                      George Gilmore (July 24, 2014)

                                                                          24
    DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 84 of 129 PageID: 377




 Exhibit   I                         Description                           I   Identified   Admitted



           I' Text Messages

 4100          Chaii of text messages between Sean Waldron and
               George Gilmore

               , ~~t'.10011ls                                          '



 5000-A        Total Taxes, Interest and Penalties Due and Owing
               by Defendant as of December 31, 2016

 5000-B        Form 94ls -Employer' s Quaiierly Federal Tax
               Return Information

 5000-C        Form 941 - Quaiierly Trust Funds Due and Owing

 5001          Categories of Defendant's Expenditures 2014 to 2016
               (pie chart)                                                       X           X
 5002          Expenditures from 2014 to 2016: Construction and
               House Remodeling                                                  X           X
 5002-A        Bank and credit cai·d records related to Exhibit 5002             X           X
 5003          Expenditures from 2014 to 2016:
               Mortgages/Payments for Homes                                      X           X
5003-A         Bank and credit cai·d records related to Exhibit 5003             X           X
5004           Expenditures from 2014 to 2016:
               Antiques/Aliwork/Furnishings/Collectibles                         X           X
5004-A         Bank and credit cai·d records related to Exhibit 5004             X           X
5005           Expenditures from 2014 to 2016: Trains                            X           X
5005-A         Bank and credit card records related to Exhibit 5005
                                                                                 X           X
5006           Expenditures from 2014 to 2016: Steinway piano                    X           X
5006-A         Bank records related to Ex. 5006
                                                                                 X           X
5007           Expenditures from 2014 to 2016: Solai·is Inn                      X           X
                                                      25
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
 Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 85 of 129 PageID: 378




 Exhibit I                         Description                      I   Identified   Admitted


 5007-A      Credit card statements related to Ex. 5007

 5008        Expenditures After Withdrawing Monies from 401 (k)
             Accounts                                                     X           X
 5009        Debits Reflected on Law Firm's 1240 and 1245
             Ledgers (by year)

 5010        Law Firm's 1240 and 1245 Ledgers Combined with
             Running Balance (Jan. 2010 - July 2016)

 5010-A      1240 Ledger (Loans-GRG) with Running Balance
             (Jan. 2010-July 2016)

 5010-B      1245 Ledger (Loans - GRG (sh011 term) with
             Running Balance (Jan. 2010-July 2016)

 5010-C      1250 Ledger (Loans-TEM) with Running Balance
             (Jan. 2010-July 2016)

 5011        Disbursements from Law Fi1m's Ocean First Bank
             Accounts Ending -3906 and -3922 for Mortgage
             Payments - 2014 to 2016

 5011-A      Bank records related to Exhibit 5011


                                                                                      X
             Payments from Law Firm's Bank Accounts to Pay
                                                                          X
5012
             Personal American Express Credit Card Bills -2014
             to 2016

5012-A       Bank and credit card records related to Exhibit 5012         X           X
5013         Payments from Law Firm's Bank Accounts to Pay
             Personal Diners Club Credit Card Bills - 2014 to
             2016                                                         X          X
5013-A       Bank and credit card records related to Exhibit 5013         X          X
5014         Payments from Law Firm's Bank Accounts to Pay
             Other Personal Credit Card Bills - 2014 to 2016              X          X
5014-A       Bank and credit card records related to Exhibit 5014         X          X
                                                    26
DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
'   r   Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 86 of 129 PageID: 379




        Exhibit /                         Description                      /   Identified   Admitted


        5015        Computation of Additional Total Income Forms 1040
                    for Calendar Years 2013 and 2014
                    Computation of Additional Tax Due and Owing
                    Forms 1040 for Calendar Years 2013 and 2014

                    Payments from Law Firm Bank Account ending -
        5016        3906 for Personal Credit Cards - January 1, 2016 to
                    July 31, 2016
                                                                                 X           X
        5016-A      Bank and credit card records related to Exhibit 5016         X           X
                                                                                 X           X
        5017        Expenditures related to Homes, Antiques, Art,
                    Furnishings, Collectibles from Late Nov. 2014
                    through Jan. 2015

        5017-A      Bank and credit card records related to Exhibit 5017         X           X
        5018        Earnings & Profits Computation




                                                          27
    DRAFT EXHIBIT LIST - AS OF 3/7/2019 2:46 PM
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 87 of 129 PageID: 380




           EXHIBIT C
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 88
                                                          1 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           193
                                                                             381
                                                                                        RECEIVED
                                                                                             MAR 7 - 2019
                                 UNITED STATES DISTRICT COURT                             AT_Mt. ,~~ l:f p M
                                    DISTRICT OF NEW JERSEY                                     WILLIAM T. WALSH
                                                                                                    CLERK
 UNITED STATES OF AMERICA                                 Criminal No. 19-029 (AET)

                                                          18 U.S.C. § 1014
               V.                                         18 U.S.C. § 2
                                                          26 U.S.C. §§ 7201, 7202 & 7206(1)

 GEORGE GILMORE

                                     SUPERSEDING INDICTMENT

          The Grand Jury in and for the District of New Jersey, sitting in Trenton, charges:

                                        COUNTl
  (Evasion of the Payment of Taxes Due and Owing ---- Calendar Years 2013, 2014, and 2015)

          1.        At all times relevant to Count 1 of this Superseding Indictment, unless otherwise

indicated:

                    a.     Defendant GEORGE GILMORE ("defendant GILMORE") was an attorney

and partner of a law firm, Gil111ore & Monahan, P.A, (the "law firm"), located in Toms River, New

Jersey.

                    b.     As one of two equity partners and shareholders of the law firm, defendant

GILMORE owned fifty percent of the stock of the law firm, which operated as a "C Corporation."

Under the Internal Revenue Code, the profits of a C Corporation were taxed separately from its

owners.

                    c.     Defendant GILMORE exercised primary control over the financial affairs of

the l~w firm, which included, among other things, arranging the preparation and filing of the tax

returns, paying taxes and cteditots on behalf of the law firm, and detetmining his own

compensation from the law firm. Defendant GILMORE also did not share full and complete




                                                      1
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 89
                                                          2 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           194
                                                                             382



information about the law firm's financial transactions with other attorneys at the law firm,

including the other equity partner.

                 d.     The Internal Revenue Service ("IRS") was an agency ofthe United States

within the Department of Treasury, responsible for administering and enforcing the tax laws of the

United States.

                 e.     A U.S. Individual Income Tax Return ("Form 1040") was the form filed by

a taxpayer and used by the IRS to assess liability for personal income tax and eligibility for

refunds.

                 f.     A Form 1040 was required to be filed, and any tax liability was req1Jired to

be paid, by on or about April 15 of each year for the preceding calendar year unless the taxpayer

obtained an extension to file the tax return. A taxpayer who sought an extension to file a Form

1040 was required to pay the IRS an estimated tax payment when filing fot the extension.

       2.        Since at least in or about 2005, instead of taking all of his compensation from the

law fin'il in the fon'il of a salary, from which taxes would have been withheld during the course of

the calendar year, defendant GILMORE used the law firm bank accounts to pay for personal

expenses and falsely classified those payments as "shareholder loans" in the law firm accounting

records.

Defendant Gilmore's Filing o[Form 1040s Without Tax_Payments

       3.        On ot about the dates set forth below, for calendar years 2013 through 2015,

defendant GILMORE filed Forms 1040 on behalf of himself and his spouse for individual income

taxes due and owing for each calendar year, dech1ring UI1der penalty of perjury that he and his

spo1J,se owed the 8.)llount of taxes set forth below:




                                                    2
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 90
                                                          3 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           195
                                                                             383




                                  Octo}?er 16, 2014         $493,526
                    2014          October 19, 2015          $321,470
                    2015          Oc;tob~r 20, 2016         $311,287

Each of the Form 1040s were filed on extension, meaning that defendant GILMORE was required

both to pay an estimated tax when seeking the extension and to complete full payment of his taxes

when filing the tax returns.

       4.      Despite admitting that he owed taxes for each of these years, defendant GILMORE

made no estimated tax payments and failed to fully pay the federal individual income taxes that he

owed. Rather than making tax payments to the IRS for these calendar years, from in or about

January 2014 to in or about December 2016, defendant GILMORE spent over $2,500,000 on

personal expenses, including, but not limited to, the following:

               a. over $380,000 for construction and remodeling of his homes, which
                  included an infinity swimming pool, a pool cabana, and a slate roof,
                  among other features;

               b. over $700,000 for mortgage and related expenses on five different real
                  estate properties that defendant GILMORE owned or in which he had a
                  financial interest;

               c. over $440,000 in antiques, artwork, furnishings, and collectibles,
                  including animal tusks;

               d. over $20,000 on a Steinway piano;

               e. over $80,000 in collectible model trains; and

               f.   over $80,000 for luxury accommodations in Vail, Colorado.

Defendant GILMORE also borrowed substantial amounts of money both in a personal capacity

and on behalf of his law firm and, in approximately January 2015, defendant GILMORE obtained

approximately $572,000 from Ocean First Bank N .A. from the cash-out portion of a home


                                                  3
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 91
                                                          4 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           196
                                                                             384



mortgage loan that he refinanced .. Defendant GILMORE did not spend any of the loaned amo:urtts

to pay his federal income taxes due and owing from 2013 through 2015 and made regular

repayments of these loans instead of paying any of his tax debt to the IRS. By December 31; 2016,

based on the taxes due and owing that defendant GILMORE reported on the Form 1040s for

calendar years 2013 through 201~, he owed the IRS approximately $1,448;617.34 in total taxes,

penalties, and interest for calendar years 2013 through 2015.

The Evasion of Payment Offense

       5.      From at least in or about January 1, 2014 to in ot about December 31, 2016, in the

District of New Jersey and elsewhere; defendant

                                      GEORGE GILMORE

did willfully attempt to evade and defeat the payment of the substantial income tax, interest, and

penalties due and owing by him and his spouse to the IRS for calendar years 2013, 2014, and 2015,

by committing the affirmative acts of tax evasion set forth below, among others:

               a. concealing his income and the existence of funds available to pay his
                  outstanding tax liabilities by using his law firm bank and credit card
                  accounts to pay for personal expenses and by using his law firm bank
                  accounts to obtain cash;

               b. falsely classifying income that he received from the law firm as
                  "shareholder loans";

               c. submitting a $493,526 check to the IRS for payment of his tax liability
                  for calendar year 2013 drawn from a personal bank account with
                  insufficient funds;

               d. making misrepresentations to the IRS, including false and misleading
                  statements concerning his ability to pay and assurances of payment; and

               e. filing false tax returns that materially understated the true amount of
                  income that defendant GILMORE received.




                                                  4
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 92
                                                          5 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           197
                                                                             385



Defendant Gilmore Used the Law Firm Accounts to Pay Personal Expenses and Falsely
Classified that Income as "Shareholder Loans"

       6.      From in or about January 2014 to in or about December 2016, defendant

GIL_MORE used the law firm bank accounts to pay over $2,000,000 worth of personal expenses,

which included obtaining checks to cash and payments of defendant GILMORE's and defendant

GILMORE's family members' credit card bills. Instead of classifying payments from the law firm

for personal expenses as income payments to himself in the books and records of the law firm,

defendant GILMORE caused the payments to be classified falsely as ''shareholder loans.'' The

purported shareholder loans did not have any promissory notes, loan documentation, and did not

accrt1e wterest Pefendant GILMORE also did not inform the other equity partner and others at

the law firm about the extent of these purported loans. Defendant GILMORE falsely classified his

use of law firm monies to pay personal expenses as ''shareholder loans'' to conceal his true income

from the IRS and evade payment of his taxes.

Defendant Gilmore Submitted a $493,526 Checkto the/RS Issued with insufficient Funds

       7.      On or about October 16, 2014, despite the fact that there was no more than $2,500

in defendant GILMORE's personal bank account at the time, defendant GILMORE sent the IRS a

check from that accoUilt in the amount of $493,526 as a purported payment for his 2013 taxes.

Defendant GILMORE's check bounced due to insufficient funds. Defendant GILMORE never re-

submiijed any payment in lieu of the bounced check, even following a notification from the IRS

coricethirig the failed payment. During this same period, from in or about late November 2014-

after the IRS sent its notification concerning the bounc_ed check-through in or about January

2015, defendant GILMORE spent over $80,000 on expenses related to 1:J,ntiqµes, artwork,

furnishings, collectibles, and his homes. Defendant GILMORE also paid over $25,000 in




                                                 5
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 93
                                                          6 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           198
                                                                             386



mortgage and related expenses for five different real estate properties that he owned or in which he

had a financial interest.

Defendant Gilmore's Misrepresentations to the IRS

        8.      From in or about November 2014 to in or about October 2015, having been notified

that the IRS could file tax liens and levies for the outstanding tax liabilities, defendant GILMORE

falsely represented to an IRS collections officer on multiple occasions that he would make partial

payments to the IRS for his outstanding tax liability, but made none. During this same period, on

multiple occasions, defendant GILMORE also represented to the IRS collections officer that he

anticipated having funds to make partial payments, but failed to disclose material facts concerning

his resources, including, but not limited to, his use of law firm funds to pay for personal expenses

and other debts.

Defendant Gilmore Filed False Tax Returns

       9.      From in or about October 2014 to in or about October 2015, defench:lnt GILMORE

filed Forms 1040 each year that underreported to the IRS his actual income from the law firm. As

set forth above in paragraph 6, defendant GILMORE used law firm monies to pay personal

expenses and falsely classified these monies used for personal expenses as "shareholder loans."

The income reported on each of the Forms 1040 for calendar years 2013 and 2014 included only a

portion of the amount oflaw firm monies that defendant GILMORE used for personal expenses.

       In violation of Title 26, United States Code, Section 7201 and Title 18, United States Code;

Section 2.




                                                  6
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 94
                                                          7 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           199
                                                                             387



                                         COUNTS 2 and 3
            (Filing False Tax Returns - Forms 1040 for Calendar Years 2013 and 2014)

       1.       Paragraphs 1 to 4, 6, and 9 of Count 1 of this Superseding Indictment are realleged

and incorporated herein.

       2.       On or about the dates set forth below, in the District of New Jersey and elsewhere,

defendant

                                      GEORGE GILMORE

did willfully make and subscribe U.S. Individual Tax Returns, Forms 1040, for the calendar years

set forth below, which were verified by written declarations that the returns were made under the

penalties of perjury and which he did not believe to be true and correct as to material matters. On

these income tax returns, which were filed with the IRS on or about the dates set forth below,

defendant GILMORE falsely reported total income amounts on the lines set forth below, when, as

he then and there well knew, he had income in excess of the amounts reported on the tax returns.




                 2           2013         October 16, 2014           $1,647,003

                 3           2014         October 19, 2015           $1,315,342


       In violation of Title 26, United States Code, Section 7206(1) and Title 18, United States

Code, Section 2.




                                                  7
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 95
                                                          8 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           200
                                                                             388



                                            COUNTS _4 and 5
                     (Failure to Collect, Account for, and Pay Over Payroll Taxes)

        1.      Paragraphs 1a to 1c, 4, and 6 of Count 1 of this Superseding Indictment are

realleged and incorporated herein.

        2.      At all times relevant to Counts 4 and 5 of this Superseding Indictment:

                a.        Pursuant to the Internal Revenue Code and associated statutes and

regulations, including the Federal Insurance Contributions Act ("FICA"), employers were reqllired

to withhold amounts from the gross salary or wages of their employees to cover individual income,

Social Security and Medicare tax obligations. Employers were required to withhold these amounts

to be held in trust on behalf of the United States and remit these withheld "trust fund" amounts

("payroll taxes") over to the IRS on a periodic basis, 110 li:iter tha,11 the last day of the month

following the end of the quarter.

                b.       Employers were required to prepare and file an Employer's Quarterly

Federal Tax Return ("Form 941"), due on the last day of the month following the end of a quarter,

setting forth the total amount of wages and other compe11sation subject to withholding, the total

amount of payroll taxes withheld, and the total tax deposits made to the IRS. Potsuan:t to the-

Internal Revenue Code, any person having authority to exercise significant control over an

employer's financial affairs was deemed responsible for collecting, accounting for, and paying

over payroll taxes, regardless of whether the individual in fact exercised such control.

                c.       Defendant GILMORE exercised significant control over the law firm's

financial affairs. Thus, defendant GILMORE was a person responsible for collect_ing trust fund

taxes, accounting for those taxes by filing Forms 941 with the IRS, and paying over to the IRS

those taxes for the employees of the law firm.




                                                     8
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 96
                                                          9 ofof13
                                                                 129
                                                                   PageID:
                                                                     PageID:
                                                                           201
                                                                             389



       3.      For the tax quarters ending March 31, 20,16 and June 30, 2016, the law firm

withheld tax payments from its employees' paychecks and filed Forms 941 with the IRS, but

defendant GILMORE failed to pay over in full the payroll taxes due to the IRS.

       4.      Beginning on or about April 30, 2016 and continuing up to and includip_g on or

about July 31, 2016, in the District of New Jersey and elsewhere, defendant

                                       GEORGE GILMORE

did willfully fail to truthfully account for and pay over to the IRS all of the payroll taxes due and

owing to the United States on behalf of Gilmore & Monahan, P.A., and its employees, for each of

the following quartets, with each calendar quarter constituting a separate count of this Indictment:



                       4        March 31, 2016
                       5        June 30, 2016

       In violation of Title 26, United States Code, Section 7202 and Title 18, United States Code,

Section 2.




                                                   9
Case
 Case3:19-cr-00029-AET
       3:19-cr-00029-AET Document
                          Document25-1
                                   18 Filed
                                       Filed 03/07/19
                                             03/14/19 Page
                                                      Page 10
                                                           97 of
                                                              of 13
                                                                 129PageID:
                                                                     PageID:202
                                                                             390



                                            COUNT6
                             (False Statements in a Loan Application)

        1.     Paragraph 1a of Count 1 of this Superseding Indictment is realleged and

incorporated herein.

       2.      At a:ll times relevant to Count 6 of this Superseding Indictment:

               a.       Ocean First Bank N.A. (the "Bank;') was a financial institution whose

deposits were insured by the Federal Deposit Insurance Corporation.

               b.      To apply for a mortgage loan from the Bank, borrowers typically filled out a
Uniform Residential Loan Application form ("URLA"). The Bank evaluated and relied upon

representations contained in the URLA pertaining to the borrower's income, assets, liabilities, and

credit eligibility, as well as other documents, in deciding whether to _loan a particular borrower

money for a mortga$e.

               c.      Section VI of the URLA required borrowern to li_st assets, liabilHies, ancl

pledged assets. Question fin Section VIII of the URLA asked borrowers: "Are you presently

delinquent or in default of any Federal debt or any other loan, JTiortgage, financial obligation, bond

or loan guarantee?'' Section IX of the URLA contained an affirmation by the borrower, which

included the following staternent:

       the IIifotmation provided in this application is true and correct as of the d_ate set
       forth opposite my signature and that any intentional or negligent misreptesentation
       of this Information contained in this application may result in civil liability,
       including monetary damages, to any person who may suffer any loss due to reliance
       11po11. any misrepresentation that I have made on this application, and/or in criminal
       penalties including, but not limited to, fine or imprisonment or both under the
       provisions of Title 18, United States Code, Sec. 1001, et seq.....•

               d.      Prior to ma,ki1:1g a mortgage loan, the Bank evaluated whether the borrower

satisfied, among other things, income, credit eligibility, and down payment requirements to qualify




                                                  10
Case
 Case3:19-cr-00029-AET
       3:19-cr-00029-AET Document
                          Document25-1
                                   18 Filed
                                       Filed 03/07/19
                                             03/14/19 Page
                                                      Page 11
                                                           98 of
                                                              of 13
                                                                 129PageID:
                                                                     PageID:203
                                                                             391



for the requested financing. The Bank performed its evaluation by reviewing the representations

set forth in the URLA and related documents.

        3.      On or about November 21, 2014, defendant GILMORE reviewed, signed, and

submitted to the Bank, located in Toms River, New Jersey, a URLA to obtain refinancing of a

mortgage loan for $1,500,000 with a "cash-out" provision that provided that defendant GILMORE

would obtain cash from the mortgage loan.

       4.      On or about January 22, 2015, defendant GILMORE reviewed, signed, and

submitted to the Bank, located in Toms River, another URLA (the "January 2015 URLA'') for the

same mortgage loan of$1.5 million, updating his November 21, 2014 URLA.

       5.      In or about January 2015, defendant GILMORE had outstanding liabilities that

included unpaid federal personal income taxes due and owing for calendar year 2013 and

outstanding loans that he had obtained from others.

       6.      In Section VI of the January 2015 URLA, defendant GILMORE intentionally

omitted his outstanding 2013 tax liabilities and personal loans ..

       7.      In Section VIII of the January 2015 URLA, defenda,nt GILMORE fal_sely declared

"no" in response to question f, which asked: "Are you presently delinquent or in default of any

Federal debt or any other loan, mortgage, financial obligation, bond or loan guarantee?"

        8.     In Section IX of the January 2015 URL.A; defendant GILMORE falsely affirmed

that the information provided therein, including his statements in Section VI and VIIT, was true and

correct as of January 22, 2015.

       9.      Based on the January 2015 URLA and other information that defend.w-it GILMORE

submitted to the Bank related to his mortgage loan application, the Bank approved defendant




                                                   11
Case
 Case3:19-cr-00029-AET
       3:19-cr-00029-AET Document
                          Document25-1
                                   18 Filed
                                       Filed 03/07/19
                                             03/14/19 Page
                                                      Page 12
                                                           99 of
                                                              of 13
                                                                 129PageID:
                                                                     PageID:204
                                                                             392



GILMORE's application for the loan and defendant GILMORE received approximately $572,000

from the cash out portion of the loan from the Bank.

       10.     On or about January 22, 2015, in the District of New Jersey and elsewhere,

defendant

                                     GEORGE GILMORE

knowingly made false statements for the purpose of influencing the actions of the Bank upon his

application for the mortgage loan described in paragraphs 3 and 4 of Count 6 of this Indictment.

       In violation of Title 18, United States Code; Section 1014 and Section 2.




                                               I

                                              "i
                                               -------------


RAHAEA.ffiIG                ()
Attorney for the United States
Acting Under Authority Conferred by 28 U.S.C. § 515




                                                   12
Case
  Case
     3:19-cr-00029-AET
       3:19-cr-00029-AETDocument
                          Document
                                 25-1
                                   18 Filed
                                      Filed 03/14/19
                                            03/07/19 Page
                                                     Page 100
                                                          13 ofof13
                                                                  129
                                                                    PageID:
                                                                      PageID:
                                                                            205
                                                                              393
                        CASE NUMBER: 19-       029 (AEt)

                           United States District Court
                             District of ~ew Jersey
                         UNITED STATES OF AMERICA

                                        v.
                               GEORGE GILMORE

                    SUPERSEDING INDJICTMENT FOR

                                  18 U.S.C. § 1014 ·
                                    18 u.s.c. § 2
                       16_U.S.C-'-§_§ 720h_Z~02 & 720j~~~-


                                                              I""\
                                                              I




                               RACHAEL A~ HONIG
                       ATTORNEY FOR THE UNITED STATES
                ACTING UNDERAUTHORITYCONFERREDBY28 US.C. § 515
                              TRENTON, NEW JERSEY

                              MATTHEW J. SKAHILL
                                   JIHEEG.SUH
                              ASSISTANT U.S. ATTORNEYS
                                    856-968-4929
                                    973-645-2836

                               THOMAS F. KOELBL
                                   TRIAL ATTORNEY
                        UNITED STATES DEPARTMENT OF JUSTICE
                                     TAX DIVISION
                                    202-514-5891
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 101 of 129 PageID: 394




           EXHIBIT D
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 102 of 129 PageID: 395




                  Tax Offenses (26 U.S.C. §§ 7201, 7203, 7206(1))

6.26.7201     Tax Evasion - Elements of the Offense (26 U.S.C. § 7201)
6.26.7201-1   Tax Evasion - Tax Deficiency Defined
6.26.7201-2   Tax Evasion - Computation of Tax Deficiency
6.26.7201-3   Tax Evasion - Affirmative Attempt to Evade or Defeat Defined
6.26.7201-4   Tax Evasion - Willfully Defined (revised 2014)


6.26.7203     Failure to File a Tax Return - Elements of the Offense (26 U.S.C. § 7203)
6.26.7203-1   Failure to File a Tax Return - Requirement That a Return Be Filed
6.26.7203-2   Failure to File a Tax Return - Failure To File


6.26.7206     False Income Tax Return - Elements of the Offense (26 U.S.C. § 7206(1))
6.26.7206-1   False Income Tax Return - Making or Subscribing a Return Defined
6.26.7206-2   False Income Tax Return - Return Made Under Penalties of Perjury
6.26.7206-3   False Income Tax Return - Return Was Materially False
6.26.7206-4   False Income Tax Return - Defendant’s Knowledge of Falsity
6.26.7206-5   False Income Tax Return - Unanimity as to Falsity
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 103 of 129 PageID: 396



6.26.7201      Tax Evasion - Elements of the Offense (26 U.S.C. § 7201)

       Count (No.) of the indictment charges the defendant (name) with income tax

evasion, which is a violation of federal law.

       In order to find the defendant guilty of this offense, you must find that the

government proved each of the following three elements beyond a reasonable doubt:

       First: That (name) had a substantial income tax deficiency;

       Second: That (name) made an affirmative attempt to evade or defeat the

       (assessment) (payment) of the income tax; and

       Third: That (name) acted willfully.

Comment

       Hon. Leonard Sand, John S. Siffert, Walter P. Loughlin, Steven A. Reiss & Nancy
Batterman, Modern Federal Jury Instructions - Criminal Volumes 59-2 (Matthew Bender 2003)
[hereinafter, Sand et al., supra]; Kevin F. O’Malley, Jay E. Grenig, & Hon. William C. Lee, 1A
Federal Jury Practice and Instructions § 67.03 [hereinafter O’Malley et al., supra].

       26 U.S.C. § 7201 provides:

       Any person who willfully attempts in any manner to evade or defeat any tax
       imposed by this title or the payment thereof shall, in addition to other penalties
       provided by law, be guilty of a felony . . . .

If the charge involves a tax other than the income tax, the instructions should be modified.

       In Sansone v. United States, 380 U.S. 343 (1965), the Court stated:

       [T]he elements of § 7201 are willfulness; the existence of a tax deficiency; and an
       affirmative act constituting an evasion or attempted evasion of the tax.

380 U.S. at 351 (citations omitted); see also Boulware v. United States, 128 S. Ct. 1168, 1173
n.2 (2008) (stating elements); United States v. Voigt, 89 F.3d 1050, 1089 (3d Cir. 1996) (stating
elements); United States v. Farnsworth, 302 F. App’x. 110, 2008 WL 5174899 (3d Cir. 2008)
(stating elements). The deficiency must be substantial. See United States v. McKee, 506 F.3d.


                                                 2
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 104 of 129 PageID: 397



225, 235-36 (3d Cir. 2007). In addition to this instruction, the court should also give Instructions
6.26.7201-1 (Tax Evasion - Tax Deficiency Defined), 6.26.7201-2 (Tax Evasion - Computation
of Tax Deficiency), 6.26.7201-3 (Tax Evasion - Affirmative Attempt to Evade or Defeat
Defined), and 6.26.7201-4 (Tax Evasion - Willfully Defined).

        There are two types of tax evasion: evasion of assessment and evasion of payment. This
distinction may require further explanation to the jury in some cases. The Third Circuit has
explained:

       Section 7201 encompasses two kinds of affirmative behavior: the evasion of assessment
       and the evasion of payment. Evasion of assessment cases are far more common. The
       affirmative act requirement in such a case is satisfied, inter alia, with the filing of a false
       return. See, e.g., Sansone, 380 U.S. at 351-52, 85 S. Ct. at 1010-11. If the false filing is
       shown to be willful, the offense is complete with the filing. See id. Evasion of payment
       cases are rare, and the required affirmative act generally occurs after the filing, if there is
       a filing at all. United States v. Mal, 942 F.2d 682, 687 (9th Cir. 1991) (evasion of
       payment “involves conduct designed to place assets beyond the government’s reach after
       a tax liability has been assessed”) (emphasis added). . . .

       Affirmative acts of evasion of payment include: placing assets in the name of others;
       dealing in currency; causing receipts to be paid through and in the name of others; and
       causing debts to be paid through and in the name of others. For example, in Spies, the
       petitioner “insisted that certain income be paid to him in cash, transferred it to his own
       bank by armored car, deposited it, not in his own name but in the names of others of his
       family, and kept inadequate and misleading records.” The Supreme Court found this
       evidence sufficient to sustain a finding of attempted evasion. Spies, 317 U.S. at 499, 63
       S. Ct. at 368 (emphasis added). In Conley, the Court of Appeals for the Seventh Circuit
       affirmed a § 7201 conviction where the defendant placed assets in his sons’ names,
       deposited his assets with others, dealt in currency, and paid creditors but not the
       government.

United States v. McGill, 964 F.2d 222, 230 (3d Cir. 1992) (emphasis omitted) (citing United
States v. Conley, 826 F.2d 551, 557 (7th Cir. 1987)). See also United States v. Root, 585 F.3d
145, 151-54 (3d Cir. 2009) (discussing distinction).

        If a defendant is charged with tax evasion of either type and failed to file a tax return, the
court may need to instruct the jury that the government must prove a tax assessment beyond a
reasonable doubt. When a defendant files a tax return, the return represents a self-assessment, so
the issue does not arise.

        According to Sand, the Third Circuit is alone in suggesting that evasion of payment and
evasion of assessment are two separate offenses, a suggestion found only in dictum. See Sand et
al., supra, 59-3 (Comment). In United States v. Farnsworth, 456 F.3d 394 (3d Cir. 2006), the
Third Circuit raised a question concerning the elements of evasion of payment. Denying the

                                                  3
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 105 of 129 PageID: 398



government’s petition for mandamus, the court held that the trial court “did not commit a clear
error of law when it ruled that it would instruct the jury that the existence of an assessment is a
prerequisite to a conviction for attempted evasion of payment under 26 U.S.C. § 7201.” 456
F.3d at 401. The court noted that “[t]he only two Third Circuit opinions to discuss whether
attempted evasion of payment requires an assessment have commented in dicta that it does.”
456 F.3d at 401.

        In Farnsworth, the court discussed its dicta in United States v. McGill, 964 F.2d 222 (3d
Cir. 1992), and United States v. McLaughlin, 126 F.3d 130 (3d Cir. 1997). In McGill, the court
stated that “[e]vasion of payment cases are rare, and the required affirmative act generally occurs
after the filing, if there is a filing at all” and cited a Seventh Circuit case as standing for the
proposition that “evasion of payment ‘involves conduct designed to place assets beyond the
government’s reach after a tax liability has been assessed.’” 964 F.2d at 230. In McLaughlin,
the court stated that, “[h]ad the government charged the [defendants] with evasion of payment, it
would have had to prove a valid assessment from which the [defendants] hid assets.” 126 F.3d at
136 (citations omitted).

       In Farnsworth, the court acknowledged that several other Courts of Appeals have
determined that proof of an assessment is not necessary. 456 F.3d at 402. The court then
concluded:

       Given this relevant precedent, we agree with the Government that the weight of
       authority favors its view that an assessment is not required to prove attempted
       evasion of payment under § 7201. In the end, however, in light of our own dicta
       in McGill and McLaughlin, and the general lack of clarity in this area of law, we
       cannot conclude that the District Court’s proposed jury instruction was clearly
       erroneous.

456 F.3d at 403.

       Ultimately, the district court did not instruct on assessment in Farnsworth’s trial.
Farnsworth then unsuccessfully challenged the resulting conviction. In United States v.
Farnsworth, 302 F. App’x. 110, 2008 WL 5174899 (3d Cir. 2008), a non-precedential opinion,
the Third Circuit explained that its earlier decision in Farnsworth addressed only the question of
whether the proposed assessment instruction “constituted ‘a clear error of law.’” Stressing the
reservations the court had expressed in the first Farnsworth decision, the Third Circuit
concluded that the trial court did not commit error by declining to instruct that an assessment is a
necessary element of attempted evasion of payment.

       Section 7203 is a lesser included offense under 26 U.S.C. § 7201. McGill, 964 F.2d at
231.

(Revised 11/2010)


                                                  4
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 106 of 129 PageID: 399



6.26.7201-1 Tax Evasion - Tax Deficiency Defined

       The first element that the government must prove beyond a reasonable doubt

is that (name) had a substantial tax deficiency due and owing, that is that (name)

owed (a substantial federal income tax) (substantially more federal income tax than

(he)(she) reported on (his)(her) tax return) (substantially more federal income tax than

(he)(she) paid) for calendar year(s) (specify year(s)).

       The government does not have to prove the exact amount that (name) owed or

that (name) evaded all of the taxes charged in the indictment. The government is

required to establish only that (name) owed a substantial amount of income tax

during the year(s) in question, regardless whether it is more or less than the amount

set forth in the indictment.

Comment

       Sand et al., supra, 59-4.

         In United States v. Burdick, 221 F.2d 932, 934 (3d Cir. 1955), the Third Circuit explained
“it is not necessary to prove evasion of the entire amount alleged in the indictment. It is
sufficient to prove that a substantial amount of tax liability has been willfully evaded.” See
United States v. McKee, 506 F.3d. 225, 235-36 (3d Cir. 2007). In United States v. Wilson, 601
F.2d 95, 99 (3d Cir. 1979), the Third Circuit stated that, where the government relies on proof
that the defendant did not report income, the government does not have to prove the exact
amount of the unreported income, but only that the defendant failed to report a substantial
amount of income.

        The court may want to consider providing the jury guidance in determining whether the
amount of tax evaded was “substantial.” The Third Circuit has not defined the term in this
context, nor have most of the other circuits. But see United States v. Nunan, 236 F.2d 576, 585
(2d Cir. 1956). In light of the limited case law on the meaning of “substantial” in this context,
the court may instruct the jury to rely on the common meaning for the word “substantial.”

       Alternatively, the court may instruct the jury:

                                                 5
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 107 of 129 PageID: 400




      Whether the amount is “substantial” turns on whether under the surrounding
      circumstances the amount of the deficiency would be significant to an ordinary person.




                                              6
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 108 of 129 PageID: 401



6.26.7201-2 Tax Evasion - Computation of Tax Deficiency

       In order to prove a tax deficiency in this case, the government has introduced

evidence that (name) received income that was omitted from (his)(her) tax return,

that is, (describe the specific item of income or other evidence which is the basis for the

allegation of evasion).

       If you find, based on all the evidence, that the government has established

beyond a reasonable doubt that (name) received income (in addition to what (he)(she)

reported on (his)(her) income tax return for the year in question), then you must decide

whether there was a substantial tax due (in addition to what was shown to be due on

the return)(in addition to what (name) paid), as a result of (name)’s (additional,)

unreported income. In reaching your decision on this issue, you should consider,

along with all the other evidence, the testimony introduced during the trial

concerning the computation of (name)’s tax liability, when the alleged (additional)

income was taken into account.

       If you find, based on all the evidence, that the government has established

beyond a reasonable doubt that (name) received (additional) income, and that there

was a substantial tax due (in addition to what was shown to be due on (his)(her) income

tax return) (in addition to what (name) paid), as a result of this (additional) income,

then this first element has been satisfied.




                                              7
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 109 of 129 PageID: 402




Comment

       Sand et al., supra, 59-5.

        This instruction addresses tax evasion based on unreported income. If the government
relies on the proof that the defendant overstated deductions, the court should modify the
instruction accordingly.

       In United States v. Smith, 206 F.2d 905, 910 (3d Cir. 1953), the Third Circuit addressed
the way in which the government established the defendant’s tax deficiency. First, the court
addressed the government’s approach to establishing income:

       [T[he Government did not rely upon bald cash items and let it go at that. Whether
       the item was cash or a check, it was traced to its source and shown to be income
       within the legal sense of that term.

Second, the court addressed and rejected the defendant’s argument that he was entitled to
additional deductions and exemptions.

       Defendant filed no returns and refused to make his records available to the
       investigating revenue agents. Having reconstructed defendant’s income from
       what material it could unearth, the Government showed substantial net income.
       Defendant complains, however, that he was not allowed exemptions for his wife
       and his two children, that he had certain bad debts, charitable contributions, and
       expenses which are deductible. The trouble is that there is no proof as to these
       matters or, where there are intimations in the record, the jury did not draw the
       inference which defendant seeks. The Government made out a case for the jury by
       showing substantial net income. Of course, defendant could controvert this
       evidence by testimony that he was entitled, under the law, to certain deductions
       which the Government did not allow him. The only testimony he introduced on
       this point was in attempting to establish certain business expenses. No one would
       doubt that the jury was not bound to believe the underlying facts upon which he
       says those deductions are based.

Smith, 206 F.2d at 910 (citations omitted). See also United States v. Marabelles, 724 F.2d 1374,
1383 (9th Cir. 1984) (noting defendant’s burden to establish deductions).

        In Boulware v. United States, 128 S. Ct. 1168 (2008), the Supreme Court rejected the
argument that the defendant was required to present evidence of intent to treat a corporate
distribution as a return of capital rather than income. The Court stated:

       Sections §§ 301 and 316(a) [of Title 26] govern the tax consequences of

                                               8
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 110 of 129 PageID: 403



       constructive distributions made by a corporation to a shareholder with respect to
       its stock. A defendant in a criminal tax case does not need to show a
       contemporaneous intent to treat diversions as returns of capital before relying on
       those sections to demonstrate no taxes are owed.

128 S. Ct. at 1182.

       In certain cases, it may be appropriate to instruct that in determining the issue of the
taxable income of the defendant, no distinction is made between income derived from lawful or
unlawful sources. See 2 Devitt, Blackmar & O'Malley, Federal Jury Practice and Instructions
§ 56.21 (4th ed. 1990).

(Revised 12/2009)




                                                9
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 111 of 129 PageID: 404



6.26.7201-3 Tax Evasion - Affirmative Attempt to Evade or Defeat Defined

       The second element that the government must prove beyond a reasonable

doubt is that (name) made an affirmative attempt to evade or defeat a tax. The

phrase “attempt to evade or defeat any tax” involves two things: first, the formation

of an intent to evade or defeat a tax; and, second, willfully performing some act to

accomplish the intent to evade or defeat that tax.

       The government must first prove beyond a reasonable doubt that (name)

knew and understood that during the calendar year(s) (specify year(s)), (he)(she) had

a tax deficiency. The government then must prove beyond a reasonable doubt that

(name) intended to evade or defeat the tax due and that (name) also willfully did

some affirmative act to try to accomplish this intent to evade or defeat that tax.

       An affirmative act is an act done to mislead the government with respect to

the amount of taxes due and owing for the year(s) in question or to conceal income

to avoid the assessment or payment of a tax. In this case, the government alleges in

the indictment that (name) (describe specific affirmative act(s) alleged in the

indictment). Even otherwise lawful or innocent conduct may constitute an

affirmative act if you find that (name) acted with intent to conceal income or mislead

the government. An act likely to mislead the government or conceal funds satisfies

this element. [However, failing to file a federal tax return, standing alone, is not an

affirmative attempt to evade or defeat a tax.]

       [The government needs only to prove one act to satisfy this element of the offense,

                                             10
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 112 of 129 PageID: 405



but you must unanimously agree on which (act was) (or acts were) committed.]

Comment

       O’Malley et al., supra, § 67.04, Sand et al., supra, 59-7.

       The court should instruct on the unanimity requirement if the government alleges more
than one affirmative act. If the proof establishes that the defendant failed to file a tax return as
required, the court should instruct that failure to file alone is not sufficient to establish an
affirmative act.

        This offense requires proof of an affirmative act to mislead or conceal. A mere omission
is not sufficient. See United States v. McKee, 506 F.3d. 225, 235-36 (3d Cir. 2007); United
States v. McGill, 964 F.2d 222 (3d Cir. 1992). In McGill, the Third Circuit stated:

       [T]he failure of the taxpayer to report the opening of an account in his or her own
       name in his or her own locale cannot amount to an affirmative act of evasion.
       Omissions, including failures to report, do not satisfy the requirements of § 7201;
       the Government must prove a specific act to mislead or conceal. McGill testified
       that he opened the account on the advice of counsel in response to IRS criticism
       for banking under the names of others. There is no evidence that McGill
       concealed this new account from the IRS apart from the fact that he did not
       inform the IRS of its existence.

McGill, 964 F.2d at 233-234 (internal citation omitted). Thus, failure to file a return does not
violate the statute in the absence of proof of affirmative conduct to mislead or conceal. See
United States v. Goodyear, 649 F.2d 226, 228 (4th Cir. 1981).

        In Spies v. United States, 317 U.S. 492, 499 (1943), the Court discussed the affirmative
act requirement:

       Congress did not define or limit the methods by which a willful attempt to defeat
       and evade might be accomplished and perhaps did not define lest its effort to do
       so result in some unexpected limitation. Nor would we by definition constrict the
       scope of the Congressional provision that it may be accomplished ‘in any
       manner’. By way of illustration, and not by way of limitation, we would think
       affirmative willful attempt may be inferred from conduct such as keeping a
       double set of books, making false entries or alterations, or false invoices or
       documents, destruction of books or records, concealment of assets or covering up
       sources of income, handling of one’s affairs to avoid making the records usual in
       transactions of the kind, and any conduct, the likely effect of which would be to
       mislead or to conceal. If the tax-evasion motive plays any part in such conduct
       the offense may be made out even though the conduct may also serve other
       purposes such as concealment of other crime.

                                                  11
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 113 of 129 PageID: 406




        The government does not need to introduce direct evidence of intent to evade payment of
taxes in order to prove the affirmative act required by the statute. Instead, intent can be inferred
from the defendant’s conduct, even from acts that are entirely consistent with innocent behavior.
See United States v. Voigt, 89 F.3d 1050, 1090 (3d Cir. 1996). The affirmative act may be
otherwise lawful or innocent conduct. See Voigt, 89 F.3d at 1089 (concluding that acts such as
defendant’s “refusal to pay for a piece of jewelry in cash; his use of bizarre confidentiality
agreements; and his maintenance of overseas bank accounts taken together, provided the jury
with sufficient evidence from which it could infer that they were ‘designed’ to evade the
payment of admitted tax deficiencies, even if such actions otherwise might constitute wholly
innocent conduct . . . .”). Some courts have held that filing a false document with the IRS
constituted an affirmative act under the statute. See, e.g., United States v. King, 126 F.3d 987,
990 (7th Cir. 1997) (holding conviction could rest on false W-4); United States v. Robinson, 974
F.2d 575 (5th Cir. 1992) (holding conviction could rest on false 1040 form even if it did not
qualify as a “return”).

       An affirmative act may apply to the evasion of tax owed for more than one tax year.
Moreover, an indictment may also charge in one count a continuing series of affirmative acts
designed to evade the payment of tax during multiple years. Thus, in United States v. Pollen,
978 F.2d 78 (3d Cir. 1992), the Court upheld convictions on three 7201 counts which each
charged a particular act of evasion, such as a transfer of funds, taken with the intent to evade the
payment of tax for the same seven tax years. In addition, the Court affirmed a conviction for an
additional count which charged that, during a three-year period, the defendant engaged “in a
continuous scheme and course of conduct to conceal assets from the IRS.” Id. at 82. The
scheme included the use of currency, money orders, and cashier’s checks to buy assets and pay
expenditures, and the use of nominees to conceal expenditures. Id. Thus, the appropriate unit of
prosecution may be either a single affirmative act, or a course of conduct. Id. at 84-85.




                                                 12
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 114 of 129 PageID: 407



6.26.7201-4 Tax Evasion - Willfully Defined

         The third element the government must prove beyond a reasonable doubt is

that (name) acted willfully. “Willfully” means a voluntary and intentional violation

of a known legal duty. (Name)’s conduct was not willful if (he)(she) acted through

negligence, mistake, accident, or due to a good faith misunderstanding of the

requirements of the law. A good faith belief is one that is honestly and genuinely

held.

         [This definition of “willfulness” applies to all of the tax offenses charged in this

case.]

         [However, mere disagreement with the law or belief that the tax laws are

unconstitutional or otherwise invalid does not constitute a good faith misunderstanding of

the requirements of the law; all persons have a duty to obey the law whether or not they

agree with it.]

Comment

       See Cheek v. United States, 498 U.S. 192 (1991). For model instructions on willfully and
the good faith defense generally, see Instructions 5.05 (Willfully) and 5.07 (Good Faith
Defense). Those instructions may be used, when appropriate under the circumstances of the case,
to supplement this instruction. However, caution should be exercised in giving Instruction 5.07
(Good Faith Defense) in tax cases. See United States v. Basile, 2014 WL 2937030 (3d Cir. 2014)
(non-precedential), and discussion below.

        In Cheek, the Court reaffirmed that “willfully” in federal tax statutes means “voluntary,
intentional violation of a known legal duty” and therefore requires proof that the defendant had
actual knowledge that the law imposed a legal duty and voluntarily and intentionally violated
that duty. 498 U.S. at 201-02. However, it is not necessary to define “willful” in terms of “evil
motive” or “bad purpose.” United States v. Pomponio, 429 U.S. 10, 11-12 (1976). The
definition of “willfully” in tax cases mandates the conclusion that a defendant cannot be found
guilty if the jury concludes that the defendant honestly believed the tax laws did not make his or

                                                13
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 115 of 129 PageID: 408



her conduct criminal, even if that belief was unreasonable. Cheek, 498 U.S. at 201-02. In
Cheek, the Court reasoned that, because of the complexity of federal tax laws, citizens may
honestly not realize their conduct is criminal and thus may innocently believe they are not
violating the law. If the jury finds that the defendant made a mistake about or was ignorant
whether his or her conduct violated the law, then the jury must find that the government failed to
meet its burden of proving willfulness beyond a reasonable doubt. The mistake or ignorance
need not be reasonable, as long as it is honest or genuine. Of course, the jury can disbelieve the
defendant’s claim of mistake, find that it was not honestly or genuinely held, and therefore find
that the defendant did act willfully. Cheek, 498 U.S. at 201-02. See also United States v. Evans,
356 F. App’x. 580 (3d Cir. 2009) (non-precedential).

        The Third Circuit case law tracks that of the Supreme Court. See also United States v.
Stadtmauer, 629 F.3d 238 (3d Cir. 2010) (noting requirement that government prove the
defendant voluntarily and intentionally violated a known legal duty and holding that willful
blindness instruction should not be given on question of willful violation of legal duty); United
States v. Evans, 356 F. App’x. 580 (3d Cir. 2009) (non-precedential) (holding that willfulness
instruction adequately covered good faith and allowed defendant to argue his theory of the case);
United States v. DePaoli, 41 F. App’x. 543 (3d Cir. 2002) (holding that instructions in tax
evasion case properly conveyed good faith defense and did not lead jury to apply requirement
that good faith belief be objectively reasonable); see also United States v. Moses, 148 F.3d 277,
283 (3d Cir. 1998) (discussing “willfully” requirement in failure to file case); United States v.
Greenlee, 517 F.2d 899 (3d Cir. 1975) (same). The definition of “willfully” is the same for all
tax offenses. Pomponio, 429 U.S. at 12. In United States v. Basile, 2014 WL 2937030 (3d Cir.
2014) (non-precedential), the Third Circuit rejected the defendants’ argument that the following
instruction permitted the jury to reject their claim of good faith if the jury found it to be
unreasonable:

       A belief need not be objectively reasonable to be held in good faith; nevertheless,
       you may consider whether the Defendant’s stated belief about the tax statutes was
       reasonable as a factor in deciding whether the belief was honestly or genuinely
       held.

The Third Circuit held that this instruction accurately stated the law. Language from Instruction
5.07 (Good Faith Defense) may not be appropriate in tax cases. United States v. Basile, 2014
WL 2937030 (3d Cir. 2014) (non-precedential). In Basile, the court emphasized that, in tax
cases, a good faith defense can rest on ignorance of or a mistake concerning the law. Basile,
2014 WL 2937030 (citing Cheek).

       Disagreement with the law does not amount to good faith. Cheek, 498 U.S. at 206;
United States v. Simkanin, 420 F.3d 397, 404-12 (5th Cir. 2005). An instruction to this effect
should be given in appropriate cases.

        In some cases, the judge may choose to instruct the jury specifically that the defendant’s
claim that the tax laws are invalid, unconstitutional, or inapplicable is incorrect as a matter of

                                                14
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 116 of 129 PageID: 409



law.

(Revised 2014)




                                      15
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 117 of 129 PageID: 410



6.26.7203     Failure to File a Tax Return - Elements of the Offense (26 U.S.C. §
              7203)

       Count (No.) of the indictment charges the defendant (name) with willfully

failing to file tax returns in the years (year number) through (year number), which is a

violation of federal law.

       In order to find the defendant guilty of this offense, you must find that the

government proved each of the following three elements beyond a reasonable doubt:

       First: That (name) was required to file an income tax return;

       Second: That (name) did not file a tax return at or before the time required by

law or regulation;

       Third: That (name)’s failure to file was willful.

Comment

       26 U.S.C. § 7203 provides:

       Any person required under this title to pay any estimated tax or tax, or required by
       this title or by regulations made under authority thereof to make a return, keep
       any records, or supply any information, who willfully fails to pay such estimated
       tax or tax, make such return, keep such records, or supply such information, at the
       time or times required by law or regulations, shall, in addition to other penalties
       provided by law, be guilty of a misdemeanor . . . . In the case of a willful
       violation of any provision of section 6050I, the first sentence of this section shall
       be applied by substituting “felony” for “misdemeanor” and “5 years” for “1 year”.

The court should also give Instructions 6.26.7203-1 (Failure to File a Tax Return - Requirement
That a Return Be Filed), 6.26.7203-2 (Failure to File a Tax Return - Failure To File), and
6.26.7201-4 (Tax Evasion - Willfully Defined). If the defendant is charged with failing to pay
tax or estimated tax, keep records, or supply information, the instruction should be modified.

       § 6050I (a) provides:

       Cash receipts of more than $10,000.--Any person--

                                                16
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 118 of 129 PageID: 411



       (1) who is engaged in a trade or business, and
       (2) who, in the course of such trade or business, receives more than $10,000 in
       cash in 1 transaction (or 2 or more related transactions),
       shall make the return described in subsection (b) with respect to such transaction
       (or related transactions) at such time as the Secretary may by regulations
       prescribe.

If the government alleges a violation of § 6050I, the court should modify the instruction to
clarify that the first element requires proof of receipt in trade or business of more than $10,000 in
a single transaction or related transactions.

      In United States v. McGill, 964 F.2d 222 (3d Cir. 1992), the Third Circuit distinguished
between tax evasion in violation of § 7201 and willful failure to file under § 7203:

       Merely failing to pay assessed taxes, without more, however, does not constitute
       evasion of payment, though it may satisfy the requirements for the willful failure
       to pay taxes under § 7203. Only affirmatively evasive acts - acts intending to
       conceal - are punishable under § 7201.

McGill, 964 F.2d at 231 (citation omitted). A defendant need not take affirmative action to be
convicted under § 7203. Section 7203 is a lesser included offense under 26 U.S.C. § 7201.
McGill, 964 F.2d at 231.

        In United States v. Street, 370 F. App’x. 343 (3d Cir. 2010) (non-precedential), the Third
Circuit rejected the argument that the defendant had not violated the statute because his
accountant had “made” the returns, although the defendant had not then filed them. The court
quoted the Seventh Circuit’s explanation that “[m]aking a tax return is a term of art for the
combination of completing and filing; any accountant or lawyer would have told [the defendant]
so, had he asked.” United States v. Dunkel, 900 F.2d 105, 108 (7th Cir.1990), vacated on other
grounds, 498 U.S. 1043, 111 S.Ct. 747, 112 L.Ed.2d 768 (1991).

        In United States v. Siceloff, 451 Fed. App’x. 183 (3d Cir. 2011) (non-precedential), the
Third Circuit held that the prosecution need not prove that the IRS had assessed the tax owed by
the defendant in order to prove a violation of this statute.

(Revised 10/2012)




                                                 17
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 119 of 129 PageID: 412



6.26.7203-1 Failure to File a Tax Return - Requirement That a Return Be Filed

       The first element that the government must establish beyond a reasonable

doubt is that (name) was required to file an income tax return for the tax year(s) in

question.

       During the relevant tax year, (specify year), the law of the United States

required that anyone having a gross income of (specify amount) or more during a tax

year was required to file an income tax return, regardless of whether a tax was due

for that year. Therefore, the government must establish, beyond a reasonable

doubt, that (name)’s gross income for the calendar year ending December 31, (specify

year), was more than (specify amount).

Comment

       Sand et al., supra, 59-15.

      If an issue arises concerning whether certain amounts should be included in gross
income, the court should instruct on that question. O’Malley includes the following language:

       A person is required to file a federal income tax return for any calendar year in
       which [he] [she] has gross income in excess of $ ____ . Gross income means the
       total of all income received before making any deductions allowed by law.
       Gross income includes the following: (1) Compensation for services, including
       fees, commissions and similar items; (2) Gross income derived from business; (3)
       Gains derived from dealings in property; (4) Interest; (5) Rents; (6) Royalties; (7)
       Dividends; (8) Alimony and separate maintenance payments; (9) Annuities; (10)
       Income from life insurance and endowment contracts; (11) Pensions; (12) Income
       from discharge of indebtedness; (13) Distributive share of partnership gross
       income; (14) Income in respect of a decedent; and (15) Income from an interest in
       an estate or trust.

O’Malley § 67.12. The Eleventh Circuit includes the following language in its instruction on tax
evasion:



                                               18
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 120 of 129 PageID: 413



       Federal income taxes are levied upon income derived from compensation for
       personal services of every kind and in whatever form paid, whether as wages,
       commissions, or money earned for performing services. The tax is also levied
       upon profits earned from any business, regardless of its nature, and from interest,
       dividends, rents and the like. The income tax also applies to any gain derived
       from the sale of a capital asset. In short, the term “gross income” means all
       income from whatever source unless it is specifically excluded by law.

       On the other hand, the law does provide that funds acquired from certain sources
       are not subject to the income tax. The most common non-taxable sources are
       loans, gifts, inheritances, the proceeds of insurance policies, and funds derived
       from the sale of an asset to the extent those funds equal the cost of the asset.

See Eleventh Circuit § 93.1.




                                               19
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 121 of 129 PageID: 414



6.26.7203-2 Failure to File a Tax Return - Failure To File

       The second element that the government must establish beyond a reasonable

doubt is that (name) failed to file an income tax return for the tax year(s) in question

at or before the time required.

       An individual taxpayer who must file an income tax return is required to file

(his)(her) return on or before April 15 of the year following the taxable year in

question. Therefore, in order to satisfy this second element, the government must

prove beyond a reasonable doubt that (name) failed to file (his)(her) income tax

return(s) on or before April 15, (specify year(s)).

Comment

       Sand et al., supra, 59-16.

       If the date for filing taxes was extended later than April 15 in one of the tax years
involved, the instruction should be modified accordingly.




                                                 20
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 122 of 129 PageID: 415



6.26.7206      False Income Tax Return - Elements of the Offense (26 U.S.C. §
               7206(1))

       Count (No.) of the indictment charges the defendant (name) with filing a false

tax return (statement) (document), which is a violation of federal law.

       In order to find the defendant guilty of this offense, you must find that the

government proved each of the following four elements beyond a reasonable doubt:

       First: That (name) made and subscribed and filed an income tax return

       (statement) (document);

       Second: That the tax return (statement) (document) [(contained) (is verified by)]

       a written declaration that it was made under the penalties of perjury;

       Third: That the return was false regarding a material matter;

       Fourth: That (name) did not believe the return (statement) (document) was true

       and correct as to that material matter; and

       Fifth: That (name) acted willfully.

Comment

       26 U.S.C. § 7206(1) provides that any person who

       Willfully makes and subscribes any return, statement, or other document, which
       contains or is verified by a written declaration that it is made under the penalties
       of perjury, and which he does not believe to be true and correct as to every
       material matter

shall be guilty of a felony.

       The court should also give Instructions 6.26.7206-1 (False Income Tax Return - Making
or Subscribing a Return Defined), 6.26.7206-2 (False Income Tax Return - Return Made Under
Penalties of Perjury), 6.26.7206-3 (False Income Tax Return - Return Was Materially False),
6.26.7206-4 (False Income Tax Return - Defendant’s Knowledge of Falsity), and, if appropriate,

                                                21
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 123 of 129 PageID: 416



6.26.7206-5 (False Income Tax Return - Unanimity as to Falsity).

        In United States v. Gollapudi, 130 F.3d 66, 71-72 (3d Cir. 1997), the Third Circuit stated
that in order to convict the defendant under this section:

       [T]he government had to prove that (1) defendant made and subscribed a return
       which was false as to a material matter; (2) the return contained a written
       declaration that it was made under the penalties of perjury; (3) defendant did not
       believe the return was true and correct as to every material matter; and (4)
       defendant falsely subscribed to the return willfully, with the specific intent to
       violate the law.

As indicated, the offense requires specific intent. As a result, the court must also instruct on
willfully. See 6.26.7201-4 (Tax Evasion - Willfully Defined). The court may give a willful
blindness instruction addressing the defendant’s knowledge of the falsity of the information. See
6.26.7206-4 (False Income Tax Return - Defendant’s Knowledge of Falsity). However, the court
should not give an instruction that suggests that willful blindness will satisfy the requirement
that the defendant had specific intent to violate the law. See United States v. Stadtmauer, 629
F.3d 238 (3d Cir. 2010).

       The existence of a tax deficiency or loss to the government is not an element of the
offense. United States v. Olgin, 745 F.2d 263, 272 (3d Cir. 1984).

       In Gollapudi, the defendant argued unsuccessfully that “the literal truth of the
information on a tax return is a complete defense, even if the response on the return was highly
misleading.” 130 F.3d at 72. The Third Circuit concluded nevertheless that

       there was ample evidence for the District Court to find that Gollapudi filed a false
       statement. First, an IRS agent testified that Gollapudi admitted that he prepared
       and signed the W-2 forms and that they were false. Additionally, although
       Gollapudi presented evidence that the withholding amounts were true based on
       his “gross up” method, the District Court found this theory to be without merit
       based on the testimony of another IRS agent who demonstrated that no
       withholding was actually made. Moreover, it was established that the alleged
       withholding was never submitted to the IRS, but rather, was maintained in
       Gollapudi's corporate checking account. . . . [H]e misstated the amount of his
       withholdings. Despite the fact that he understood his obligations, he submitted a
       form which he did not believe was true and accurate as to every material matter.

130 F.3d at 72 (citation omitted).

(Revised 11/2010)




                                                22
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 124 of 129 PageID: 417



6.26.7206-1 False Income Tax Return - Making or Subscribing a Return Defined

      The first element that the government must prove beyond a reasonable doubt

is that (name) made and subscribed and filed a tax return (statement) (document).

      A tax return is made and subscribed to at the time it is signed. A tax return is

filed at the time it is delivered to the Internal Revenue Service.

Comment

      Sand et al., supra, 59-21.




                                           23
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 125 of 129 PageID: 418



6.26.7206-2 False Income Tax Return - Return Made Under Penalties of Perjury

      The second element that the government must prove beyond a reasonable

doubt is that the return (statement) (document) [(contained) (was verified by)] a

written declaration that it was made under penalty of perjury.

      To satisfy this element, the government must prove that on its face the return

(statement) (document) contained a statement indicating that the return was made

under penalty of perjury.

Comment

      Sand et al., supra, 59-22.




                                           24
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 126 of 129 PageID: 419



6.26.7206-3 False Income Tax Return - Return Was Materially False

       The third element that the government must prove beyond a reasonable

doubt is that the return was false regarding a material matter.

       An income tax return may be false not only by reason of understatement of

income, but also because of an overstatement of lawful deductions or because

deductible expenses are mischaracterized on the return.

       The false statement in the return must be material. This means that it must

be essential to an accurate determination of (name)’s tax liability. However, the

government does not need to prove the existence of a tax deficiency or loss to the

government.

Comment

       Sand et al., supra, 59-23.

        The question of materiality is for the jury. See Neder v. United States, 527 U.S. 1, 119
(1999); United States v. Gaudin, 515 U.S. 506, 509 (1995). The Eighth Circuit has held that for
prosecutions under 26 U.S.C. § 7206(2), the government must establish that the return contained
untrue information and that the defendant knew that the information was false. See United States
v. Holecek, 739 F.2d 331, 335 (8th Cir. 1984).




                                              25
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 127 of 129 PageID: 420



6.26.7206-4 False Income Tax Return - Defendant’s Knowledge of Falsity

       The fourth element that the government must prove beyond a reasonable

doubt is that (name) did not believe the return (statement) (document) was true and

correct as to that material matter.

       Whether (name) did not believe the return to be true and correct as to that

material matter may be proven by (name)’s conduct and by all of the facts and

circumstances surrounding the case.

Comment

       Sand et al., supra, 59-23.

        The government must establish not only that the return contained untrue information but
also that the defendant knew that the information was false. See United States v. Holecek, 739
F.2d 331, 335 (8th Cir. 1984).

        In United States v. Stadtmauer, 629 F.3d 238 (3d Cir. 2010), the Third Circuit approved
the following willful blindness instruction addressed to the knowledge requirement:

       The element of knowledge on the part of the defendant may be satisfied by
       inferences drawn from proof that the defendant closed his eyes to what would
       otherwise have been obvious to the defendant. A finding beyond a reasonable
       doubt of a conscious purpose by the defendant to avoid knowledge that the tax
       returns at issue were false or fraudulent as to a material matter would permit an
       inference that he had such knowledge.

       Stated another way, the defendant’s knowledge of a fact or circumstance may be
       inferred from his willful blindness to the existence of that fact and circumstance.

       No one can avoid responsibility for a crime by deliberately ignoring what is
       obvious. Thus, you may find that the defendant knew that the tax returns at issue
       were false or fraudulent as to a material fact based on evidence that you find
       exists that proves beyond a reasonable doubt that the defendant was aware of a
       high probability that the tax returns at issue were false or fraudulent as to a
       material matter; and two, that defendant consciously and deliberately tried to
       avoid learning about this fact or circumstance.


                                                26
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 128 of 129 PageID: 421



Reviewing the instruction, the Third Circuit concluded that the jury would understand it as
applying both to the defendant’s knowledge of the facts and to his knowledge of the law but not
to the issue of specific intent and that it was therefore a correct statement of the law.

(Revised 11/2010)




                                               27
Case 3:19-cr-00029-AET Document 25-1 Filed 03/14/19 Page 129 of 129 PageID: 422



6.26.7206-5 False Income Tax Return - Unanimity as to Falsity

          The indictment charges that (name)’s income tax returns were materially false

in at least one of several respects, that is (specify alleged falsities).

          The government is not required to prove that all of the items alleged are

materially false: proof that a single item is materially false is sufficient. However,

each of you must agree with each of the other jurors that the same item is materially

false. Unless you unanimously agree that the government has proved the same item

was materially false beyond a reasonable doubt, you must find the defendant not

guilty.

Comment

        This instruction should be given if the government alleges more than one theory of
falsity. In such a case, proof of any one material falsity will support conviction. See United
States v. Broscoe, 65 F.3d 576, 588 (7th Cir. 1995); United States v. Null, 415 F.2d 1178, 1181
(4th Cir. 1969). But the jury must unanimously agree as to at least one material falsity in order
to convict. See United States v. Ryan, 828 F.2d 1019, 1020 (3d Cir. 1987) (discussing unanimity
requirement in conviction for making false statement to federally insured bank under 18 U.S.C. §
1014).




                                               28
